SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of May, 2013 (Commission File No. 1-14862 ) BRASKEM S.A. (Exact Name as Specified in its Charter) N/A (Translation of registrant's name into English) Rua Eteno, 1561, Polo Petroquimico de Camacari Camacari, Bahia - CEP 42810-000 Brazil (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- . Braskem S.A. Quarterly Information (ITR) at March 31, 2013 and Report on the Review of the Quarterly Information Report on Review of Quarterly Information To the Board of Directors and Shareholders Braskem S.A. Introduction We have reviewed the accompanying parent company and consolidated interim accounting information of Braskem S.A., included in the Quarterly Information Form (ITR) for the quarter ended March 31, 2013, comprising the balance sheet as at that date and the statements of operations, comprehensive income, changes in equity and cash flows for the quarter then ended, and a summary of significant accounting policies and other explanatory information. Management is responsible for the preparation of the parent company interim accounting information in accordance with the accounting standard CPC 21 - Interim Financial Reporting, of the Brazilian Accounting Pronouncements Committee (CPC), and of the consolidated interim accounting information in accordance with CPC 21 and International Accounting Standard (IAS) 34 - Interim Financial Reporting issued by the International Accounting Standards Board (IASB), as well as the presentation of this information in accordance with the standards issued by the Brazilian Securities Commission (CVM), applicable to the preparation of the Quarterly Information (ITR). Our responsibility is to express a conclusion on this interim accounting information based on our review. Scope of review We conducted our review in accordance with Brazilian and International Standards on Reviews of Interim Financial Information (NBC TR 2410 – Review of Interim Financial Information Performed by the Independent Auditor of the Entity and ISRE 2410 – Review of Interim Financial Information Performed by the Independent Auditor of the Entity, respectively). A review of interim information consists of making inquiries, primarily of persons responsible for financial and accounting matters, and applying analytical and other review procedures. A review is substantially less in scope than an audit conducted in accordance with Brazilian and International Standards on Auditing and consequently does not enable us to obtain assurance that we would become aware of all significant matters that might be identified in an audit. Accordingly, we do not express an audit opinion. Conclusion on the parent company interim information Based on our review, nothing has come to our attention that causes us to believe that the accompanying parent company interim accounting information included in the quarterly information referred to above has not been prepared, in all material respects, in accordance with CPC 21 applicable to the preparation of the Quarterly Information, and presented in accordance with the standards issued by the CVM. Conclusion on the consolidated interim information Based on our review, nothing has come to our attention that causes us to believe that the accompanying consolidated interim accounting information included in the quarterly information referred to above has not been prepared, in all material respects, in accordance with CPC 21 and IAS 34 applicable to the preparation of the Quarterly Information, and presented in accordance with the standards issued by the CVM. Other matters Statements of value added We have also reviewed the parent company and consolidated statements of value added for the quarter ended March 31, 2013. These statements are the responsibility of the Company’s management, and are required to be presented in accordance with standards issued by the CVM applicable to the preparation of Quarterly Information (ITR) and are considered supplementary information under IFRS, which do not require the presentation of the statement of value added. These statements have been submitted to the same review procedures described above and, based on our review, nothing has come to our attention that causes us to believe that they have not been prepared, in all material respects, in a manner consistent with the parent company and consolidated interim accounting information taken as a whole. Salvador, May 9, 2013 PricewaterhouseCoopers Auditores Independentes CRC 2SP000160/O-5 "F" BA Fábio Cajazeira Mendes Contador CRC 1SP196825/O-0 "S" BA Braskem S.A. Balance sheet at March 31, 2013 All amounts in thousands of reais Parent Company Consolidated Assets Note Mar/2013 Dec/2012 Mar/2013 Dec/2012 2.2 Revised Revised Current assets Cash and cash equivalents 4 1,877,056 1,627,928 3,002,201 3,287,622 Financial investments 5 159,007 155,535 221,799 172,146 Trade accounts receivable 6 2,241,059 1,834,491 2,449,316 2,326,480 Inventories 7 2,763,650 2,478,550 4,632,690 4,102,055 Taxes recoverable 9 1,085,840 1,005,842 1,661,217 1,476,211 Dividends and interest on capital 130,145 130,145 2,645 2,645 Prepaid expenses 8,348 14,153 16,245 54,013 Related parties 8 17,787 13,906 23,210 13,912 Insurance claims 10 161,257 160,981 161,257 160,981 Other receivables 11 609,421 761,450 660,548 818,434 9,053,570 8,182,981 12,831,128 12,414,499 Non-current assets held for sale 3 277,828 277,828 9,053,570 8,182,981 13,108,956 12,692,327 Non- current assets Financial investments 5 26,328 34,088 28,614 34,489 Trade accounts receivable 6 31,240 35,710 34,059 37,742 Taxes recoverable 9 978,668 1,026,391 1,499,654 1,527,134 Deferred income tax and social contribution 18(b) 1,088,445 1,100,611 2,060,149 2,062,009 Judicial deposits 12 165,194 164,443 177,475 179,618 Related parties 8 1,049,495 988,589 128,736 127,627 Insurance claims 10 87,311 45,649 88,918 47,255 Other receivables 11 144,855 153,466 241,257 218,279 Investments in subsidiaries and jointly-controlled subsidiaries 13 9,736,085 9,591,644 110,824 118,787 Other investments 6,575 6,575 6,949 6,948 Property, plant and equipment 14 11,723,191 11,794,385 21,854,970 21,176,785 Intangible assets 15 2,231,938 2,241,565 2,926,210 2,940,966 27,269,325 27,183,116 29,157,815 28,477,639 Total assets 36,322,895 35,366,097 42,266,771 41,169,966 The Management notes are an integral part of the financial statements 1 Braskem S.A. Balance sheet at March 31, 2013 All amounts in thousands of reais Parent Company Consolidated Liabilities and equity Note Mar/2013 Dec/2012 Mar/2013 Dec/2012 2.2 Revised Revised Current liabilities Trade payables 6,508,010 6,446,898 8,701,681 8,897,597 Borrowings 16 2,194,893 1,887,811 2,383,219 1,836,028 Derivatives operations 24.2 248,541 293,378 248,541 293,378 Payroll and related charges 302,445 249,275 425,585 349,176 Taxes payable 17 239,270 245,173 352,837 342,789 Dividends and interest on capital 1,334 2,160 4,111 5,369 Advances from customers 20 153,917 257,079 477,261 237,504 Sundry provisions 19 14,840 11,930 35,185 52,264 Post-employment benefits 21 160,645 147,175 160,645 147,175 Accounts payable to related parties 8 316,850 206,991 Other payables 22 32,678 29,478 547,600 385,577 10,173,423 9,777,348 13,336,665 12,546,857 Non-current liabilities held for sale 3 109,770 109,770 10,173,423 9,777,348 13,446,435 12,656,627 Non-current liabilities Borrowings 16 10,416,128 10,534,287 15,723,502 15,675,610 Taxes payable 17 1,040,112 1,059,225 1,146,671 1,164,753 Accounts payable to related parties 8 4,237,696 3,667,754 Long-term incentives 10,567 10,405 10,567 10,405 Deferred income tax and social contribution 18(b) 1,041,181 1,015,743 2,196,467 2,138,622 Post-employment benefits 21 35,242 36,602 Provision for losses on subsidiaries and jointly-controlled subsidiaries 115,562 119,375 Advances from customers 20 66,078 80,463 188,794 204,989 Sundry provisions 19 143,562 144,782 365,322 363,411 Other payables 22 264,412 343,652 280,141 266,963 17,335,298 16,975,686 19,946,706 19,861,355 Equity 25 Capital (a) 8,043,222 8,043,222 8,043,222 8,043,222 Capital reserve 797,979 797,979 797,979 797,979 Other comprehensive income 321,559 337,411 321,559 337,411 Treasury shares (b) (48,892) (48,892) Losses accumulated (348,586) (565,549) (348,586) (565,549) Total attributable to the Company's shareholders 8,814,174 8,613,063 8,765,282 8,564,171 Non-controlling interest 2.4 108,348 87,813 8,814,174 8,613,063 8,873,630 8,651,984 Total liabilities and equity 36,322,895 35,366,097 42,266,771 41,169,966 The Management notes are an integral part of the financial statements 2 Braskem S.A. Statement of operations for the period at March 31, 2013 All amounts in thousands of reais, except earnings (loss) per share Parent Company Consolidated Note Mar/2013 Mar/2012 Mar/2013 Mar/2012 3 Revised Continued operations Net sales revenue 27 5,508,783 4,574,694 9,295,751 8,071,673 Cost of products sold (4,969,651) (4,146,710) (8,315,675) (7,482,025) Gross profit 539,132 427,984 980,076 589,648 Income (expenses) Selling (48,497) (49,384) (99,555) (90,951) Distribution (100,077) (90,322) (146,817) (129,998) General and administrative (154,188) (153,457) (237,006) (231,749) Research and development (18,515) (18,160) (24,564) (24,446) Results from equity investments 13(c) 156,088 137,230 (4,722) (2,099) Other operating income (expenses), net 32 (20,231) (32,398) (29,055) 191,940 Operating profit 353,712 221,493 438,357 302,345 Financial results 29 Financial expenses (151,509) (69,577) (230,050) (192,751) Financial income 45,314 12,930 122,864 85,641 Profit before income tax and social contribution 247,517 164,846 331,171 195,235 Current and deferred income tax and social contribution 18(a) (37,605) (11,288) (104,368) (53,138) Profit for the period of continued operations 209,912 153,558 226,803 142,097 Discontinued operations results 3(b) Profit from discontinued operations 15,433 Current and deferred income tax and social contribution (5,333) 10,100 Profit for the period 209,912 153,558 226,803 152,197 Attributable to: Company's shareholders 209,912 153,558 Non-controlling interest 2.4 16,891 (1,361) 226,803 152,197 Earnings per share attributable to the shareholders of the Company of continued operations at the end of the period (R$) 26 Basic earnings per share - common 0.0025 Basic earnings per share - preferred 0.6062 0.4439 Diluted earnings per share - common 0.0027 Diluted earnings per share - preferred 0.6064 0.4443 The Management notes are an integral part of the financial statements 3 Braskem S.A. Statement of comprehensive income for the period at March 31, 2013 All amounts in thousands of reais, except earnings (loss) per share Parent Company Consolidated Note Mar/2013 Mar/2012 Mar/2013 Mar/2012 3 Revised Profit for the period 209,912 153,558 226,803 152,197 Other comprehensive income or loss: Cash flow derivatives 15,613 15,613 Foreign currency translation adjustment (6,821) (55,631) (3,177) (49,444) Income tax and social contribution related to components of comprehensive income (5,309) (5,309) Total other comprehensive income or loss (6,821) (45,327) (3,177) (39,140) Total comprehensive income for the period 203,091 108,231 223,626 113,057 Attributable to: Company's shareholders- continued operations 203,091 98,131 Company's shareholders - discontinued operations 10,100 Non-controlling interest 20,535 4,826 223,626 113,057 The Management notes are an integral part of the financial statements 4 Braskem S.A. Statement of changes in equity All amounts in thousands of reais Parent Company Revenue reserves Retained Unrealized Additional Other earnings Total Capital Legal Tax profit dividends comprehensive Treasury (accumulated shareholders' Capital reserve reserve incentives reserve proposed income shares deficit) equity At December 31, 2011 8,043,222 845,998 87,710 4,547 16,457 482,593 315,586 9,784,788 Comprehensive income for the period: Profit for the period 153,558 153,558 Fair value of cash flow derivative, net of taxes 10,304 10,304 Foreign currency translation adjustment (55,631) (55,631) (45,327) 153,558 108,231 Equity valuation adjustments Realization of deemed cost of jointly-controlled subsidiary, net of taxes (230) 230 Realization of additional property, plant and equipment price-level restatement, net of taxes (6,809) 6,809 (7,039) 7,039 Contributions and distributions to shareholders: Gain on interest in subsidiary 1,018 1,018 1,018 1,018 At March 31, 2012 8,043,222 845,998 87,710 4,547 16,457 482,593 264,238 160,597 9,894,037 At December 31, 2012 (revised) 8,043,222 797,979 337,411 8,613,063 Comprehensive income for the period: Profit for the period 209,912 209,912 Foreign currency translation adjustment (6,821) (6,821) (6,821) 209,912 203,091 Equity valuation adjustments Realization of additional property, plant and equipment price-level (6,809) 6,809 Realization of deemed cost of jointly-controlled subsidiary, net of taxes restatement, net of taxes (242) 242 (7,051) 7,051 Contributions and distributions to shareholders: Loss on interest in subsidiary (1,980) (1,980) (1,980) (1,980) At March 31, 2013 8,043,222 797,979 321,559 8,814,174 The Management notes are an integral part of the financial statements Braskem S.A. Statement of changes in equity All amounts in thousands of reais Consolidated Attributed to shareholders' interest Revenue reserves Retained Total Unrealized Additional Other earnings Braskem Total Capital Legal Tax profit dividends comprehensive Treasury (accumulated shareholders' Non-controlling shareholders' Capital reserve reserve incentives reserve proposed income shares deficit) interest interest equity At December 31, 2011 8,043,222 845,998 87,710 4,547 16,457 482,593 315,586 9,735,896 215,322 9,951,218 Comprehensive income for the period: Profit (loss) for the period 153,558 153,558 (1,361) 152,197 Fair value of cash flow derivative, net of taxes 10,304 10,304 10,304 Foreign currency translation adjustment (55,631) (55,631) 6,187 (49,444) (45,327) 153,558 108,231 4,826 113,057 Equity valuation adjustments Deemed cost of jointly-controlled subsidiary, net (230) 230 Realization of deemed cost of jointly-controlled subsidiary, net of taxes (6,809) 6,809 (7,039) 7,039 Contributions and distributions to shareholders: Capital increase from non-controlling interest 21,142 21,142 Gain (loss) on interest in subsidiary 1,018 1,018 (1,018) 1,018 1,018 20,124 21,142 At March 31, 2012 8,043,222 845,998 87,710 4,547 16,457 482,593 264,238 160,597 9,845,145 240,272 10,085,417 At December 31, 2012 (revised) 8,043,222 797,979 337,411 8,564,171 87,813 8,651,984 Comprehensive income for the period: Profit for the period 209,912 209,912 16,891 226,803 Foreign currency translation adjustment (6,821) (6,821) 3,644 (3,177) (6,821) 209,912 203,091 20,535 223,626 Equity valuation adjustments Realization of additional property, plant and equipment price-level (6,809) 6,809 Realization of deemed cost of jointly-controlled subsidiary, net of taxes restatement, net of taxes (242) 242 (7,051) 7,051 Contributions and distributions to shareholders: Loss on interest in subsidiary (1,980) (1,980) (1,980) (1,980) (1,980) (1,980) At March 31, 2013 8,043,222 797,979 321,559 8,765,282 108,348 8,873,630 The Management notes are an integral part of the financial statements Braskem S.A. Statement of cash flows at March 31, 2013 All amounts in thousands of reais Parent Company Consolidated Mar/2013 Mar/2012 Mar/2013 Mar/2012 Profit before income tax and social contribution and after of discountinued operations results 247,517 164,846 331,171 210,668 Adjustments for reconciliation of loss Depreciation, amortization and depletion 300,991 270,906 483,446 444,443 Results from equity investments (156,088) (137,230) 4,722 2,099 Interest and monetary and exchange variations, net 125,314 (7,255) 25,836 41,220 Other (1) 17,124 1,546 19,674 517,733 308,391 846,721 718,104 Changes in operating working capital Held-for-trading financial investments (656) (116,085) (58,272) (117,125) Trade accounts receivable (409,823) (245,491) (119,761) (578,257) Inventories (257,572) (291,146) (526,189) (288,674) Taxes recoverable (23,847) (94,792) (149,086) (127,873) Prepaid expenses 5,805 9,280 37,768 11,537 Other receivables (47,473) (148,308) (78,302) (243,069) Trade payables 61,112 1,038,261 (195,916) 2,096,892 Taxes payable (25,016) 93,651 (52,697) (8,407) Long-term incentives 162 162 Advances from customers (117,547) 16,135 223,562 17,234 Sundry provisions 886 8,799 (15,168) (4,560) Other payables 16,341 90,866 256,646 109,408 Cash from operations 669,561 169,468 1,585,210 Interest paid (105,189) (114,935) (200,543) (139,914) Income tax and social contribution paid (8,428) (6,124) (8,440) (8,222) Net cash generated by (used in) operating activities 548,502 1,437,074 Proceeds from the sale of fixed assets 608 498 Proceeds from the sale of investments 163,000 163,000 Cash effect from incorporated subsidiary 394 Acquisitions of investments in subsidiaries and associates (31) (35,204) (31) Acquisitions to property, plant and equipment (227,814) (554,230) (1,101,042) (832,884) Acquisitions of intangible assets (524) (68) (524) (115) Held-for-trading and available for sale financial investments 5,831 1,814 15,086 (1,124) Net cash used in investing activities Short-term and long-term debt Obtained borrowings 2,401,860 434,998 2,958,599 1,175,038 Payment of borrowings (2,224,626) (1,347,859) (2,285,304) (1,477,926) Related parties Obtained loans 377,467 1,081,388 Payment of loans (17,762) (135,967) Net current transactions 165,260 277,875 Dividends paid (21) (2) (21) (2) Non-controlling interests in subsidiaries (2,660) 21,142 Net cash provided by (used in) financing activities 702,178 310,433 670,614 Exchange variation on cash of foreign subsidiaries 6,383 (5,401) Increase (decrease) in cash and cash equivalents 249,128 271,641 316,300 Represented by Cash and cash equivalents at the beginning for the period 1,627,928 2,224,335 3,287,622 2,986,819 Cash and cash equivalents at the end for the period 1,877,056 2,495,976 3,002,201 3,303,119 Increase (decrease) in cash and cash equivalents 249,128 271,641 316,300 The Management notes are an integral part of the financial statements 7 Braskem S.A. Statement of value added At March 31, 2013 All amounts in thousands of reais Parent Company Consolidated Continued and discontinued operations Note Mar/2012 Mar/2013 Mar/2012 Mar/2013 Revised Revenue 6,581,346 5,514,450 10,884,033 9,924,607 Sale of goods, products and services, including discontinued operations 3(c) 6,606,575 5,556,391 10,926,490 9,739,175 Other income (expenses), net (19,401) (32,134) (26,910) 199,278 Allowance for doubtful accounts (5,828) (9,807) (15,547) (13,846) Inputs acquired from third parties Cost of products, goods and services sold (5,535,699) (3,957,658) (9,077,888) (7,566,147) Material, energy, outsourced services and others (205,117) (188,199) (326,079) (300,363) Impairment of assets (150) (313) (193) (5,551) Gross value added 840,380 1,368,280 1,479,873 2,052,546 Depreciation, amortization and depletion 3(c) (300,991) (270,906) (483,446) (444,443) Net value added produced by the entity 539,389 1,097,374 996,427 1,608,103 Value added received in transfer 201,488 150,209 118,228 87,803 Results from equity investments 3(c) 156,088 137,230 (4,722) (2,099) Financial income 3(c) 45,314 12,930 122,864 89,836 Other 86 49 86 66 Total value added to distribute 740,877 1,247,583 1,114,655 1,695,906 Personnel 123,031 115,035 196,325 200,163 Direct compensation 95,954 79,126 152,937 146,776 Benefits 17,176 26,538 30,679 40,738 FGTS (Government Severance Pay Fund) 9,901 9,371 12,709 12,649 Taxes, fees and contributions 223,573 882,455 421,591 1,117,374 Federal 64,908 610,796 225,853 817,860 State 155,637 268,553 188,486 290,205 Municipal 3,028 3,106 7,252 9,309 Remuneration on third parties' capital 184,361 96,535 269,936 226,172 Financial expenses (including exchange variation) 149,488 62,597 227,110 186,389 Rentals 34,873 33,938 42,826 39,783 Remuneration on own capital 209,912 153,558 226,803 152,197 Profit for the period 3(c) 209,912 153,558 209,912 143,458 Non controlling interests in profit (loss) for the period 16,891 (1,361) Profit from discontinued operations 10,100 Value added distributed 740,877 1,247,583 1,114,655 1,695,906 The Management notes are an integral part of the financial statements 8 Braskem S.A. Notes to the financial statements at March 31, 2013 All amounts in thousands of reais unless otherwise stated 1. Operations Braskem S.A. (hereinafter “Parent Company”) is a public corporation headquartered in Camaçari, Bahia, which jointly with its subsidiaries (hereinafter “Braskem” or “Company”), operates 36 industrial units, 29 in Brazil, 5 in the United States and 2 in Germany. Braskem S.A. is controlled by Odebrecht S.A. (“Odebrecht”), which indirectly holds interests of 50.11% and 38.11% in its voting and total capital, respectively. (a) Material operating events (a.1) On August 17, 2012, the Company inaugurated, in Marechal Deodoro, Alagoas, a new plant with annual production capacity of 200 kton (unaudited) of polyvinyl chloride (“PVC”). With the plant’s opening, Braskem’s annual PVC production capacity increased to 710 kton (unaudited). (a.2) On September 13, 2012, the Company inaugurated, in the Triunfo Petrochemical Complex in the state of Rio Grande do Sul, a new plant with annual production capacity of 103 kton (unaudited) of butadiene. The new plant is already operating at full production capacity. (a.3) In the last quarter of 2012, the Management decided to divest the ownership interest held in Cetrel and Braskem Distribuidora. The Parent Company held 54.2% of the total and voting capital of Cetrel and 100% of the capital of Braskem Distribuidora, which were sold on December 28, 2012 for R$208,100 and R$444,000, respectively. (b) Net working capital On March 31, 2013, net working capital at the Parent Company and Consolidated were negative R$1,119,853 and R$337,479, respectively. The consolidated figures are used in the management of working capital, since the Company uses mechanisms to transfer funds between the companies efficiently without jeopardizing the fulfillment of the commitments of each of the entities forming the consolidated statements. For this reason, any analysis of the Parent Company’s working capital will not reflect the actual liquidity position of the consolidated group. Although the consolidated net working capital is negative, the Company does not have any issue regarding liquidity, since this condition is only temporary, for the following reason. Braskem S.A. and the Idesa Group are temporarily financing the installation of the Ethylene XXI Project in Mexico of the subsidiary Braskem Idesa. The funds required are loaned by the shareholders proportionally to their interest in the capital of Braskem Idesa. As of March 31, 2013, a total of R$1,689 million had been loaned, of which R$1,265 million by Braskem and R$424 million by the Idesa Group. These loans will be repaid upon the release of funds under the Project Finance structure. The contracts related to such loans were executed in December 2012 and the first disbursement is expected to take place in the coming months. The amount owed to the Idesa Group is recorded in “other accounts payable” under current liabilities in the consolidated financial statements (Note 22). Additionally, Braskem has three revolving credit lines in the amounts of: (i) US$350 million that may be used without restrictions for a period of four years as from November 2012; and (ii) US$250 million that may be used without restrictions for a period of five years as from August 2011; and (iii) R$450 million for a period of three years as from December 2012. These credit facilities enable Braskem to reduce the amount of cash it holds. Up to March 31, 2013, Braskem had not drawn credit from these lines. 9 Braskem S.A. Notes to the financial statements at March 31, 2013 All amounts in thousands of reais unless otherwise stated (c) Effect of foreign exchange variation The Company has balances and transactions in U.S. dollar, as well as financial investments, trade accounts receivable, trade payables, borrowings and sales. The balances of assets and liabilities are translated based on the exchange rate at the end of each period, while transactions are based on the effective exchange rate on the date each operation occurs. These rates are informed by the Central Bank of Brazil. The following table shows the U.S. dollar average and end-of-period exchange rates for the periods in this report: U.S. dollar, end of period March 2013 R$2.0138 December 2012 R$2.0435 Appreciation of the Brazilian real in relation to the U.S. dollar 1.45% Average U.S. dollar rate Three-month period ended March 31, 2013 R$1.9957 Three-month period ended March 31, 2012 R$1.7701 Appreciation of the U.S. dollar in relation to the Brazilian real 12.02% 2. Summary of significant accounting policies Basis of preparation This Quarterly Information should be read together with the financial statements of Braskem S.A. as of December 31, 2012 and for the year then ended, which were prepared and presented in accordance with accounting practices adopted in Brazil, including the pronouncements issued by the Brazilian Accounting Pronouncements Committee (CPC), and in accordance with the International Financial Reporting Standards (IFRS) issued by the International Accounting Standards Board (IASB). The preparation of the quarterly information requires the use of certain critical accounting estimates. It also requires the Management of the Company to exercise its judgment in the process of applying its accounting policies. There were no changes in the assumptions and judgments made by the Company’s management in the use of estimates for the preparation of the Quarterly Information in relation to those used in the December 31, 2012 financial statements. The statement of operations and segment information (Note 31) for the first quarter of 2012 were restated to reflect the divestments of Cetrel S.A. (“Cetrel”) and of Distribuidora de Água Camaçari S.A. (“Braskem Distribuidora”), as well as the decision to divest IQ Soluções & Química S.A. (“Quantiq”) and IQAG Armazéns Gerais Ltda. (“IQAG”) (Note 3). The balance sheet and the statement of changes in equity of December 31, 2012 have been revised in order to reflect the retrospective effects of the adoption of new standards CPC33(R1) (IAS 19), as described in Note 21. (a) Consolidated quarterly information The consolidated Quarterly Information was prepared and is being presented in accordance with the pronouncements CPC 21 (R1) and IAS 34 - Interim Financial Reporting, which establish the minimum content for interim financial statements. 10 Braskem S.A. Notes to the financial statements at March 31, 2013 All amounts in thousands of reais unless otherwise stated (b) Parent company quarterly information The parent company Quarterly Information was prepared and is being presented in accordance with pronouncement CPC 21. Accounting policies There were no changes in the accounting practices used in the preparation of the Quarterly Information in relation to those presented in the December 31, 2012 financial statements, except for the method for recognizing the cost components of defined benefit plans (Note 2.2.1). The accounting practice adopted complies with IAS19 and CPC 33 (R1). 2.2.1 Defined benefit plans The defined benefit plans are financed by contributions to pension funds and the use of actuarial assumptions is necessary to measure the liability and the expenses of the plans, as well as the existence of actuarial gains and losses. The liability recognized in respect of these plans is the present value of the defined benefit obligation at the balance sheet date, less the fair value of plan assets, adjusted by actuarial gains or losses and past-service costs. The cost components of defined-benefit plans are recognized as follows: (i) actuarial gains and losses from the actuarial remeasurement are recognized under “other comprehensive income”. (ii) immediate recognition of the costs of past services in the profit or loss as they are incurred; and (iii) the net amount of interest on the assets and liabilities of the plan are recorded in the financial results of the period. Until 2013, it was possible not to recognize item (i) above if the amount was lower than 10% (a) of the amount of the current defined benefit obligation; and (b) of the fair value of any plan assets. As of 2013, the amount must be recognized at the moment it is determined. The effects of this change in accounting standard are described in Note 21. Consolidated quarterly information The consolidated quarterly information includes the quarterly information of the Parent Company and companies in which it, directly or indirectly, maintains a controlling equity interest or controls the activities, as presented below: 11 Braskem S.A. Notes to the financial statements at March 31, 2013 All amounts in thousands of reais unless otherwise stated Total interest - % Headquarters (Country) Mar/2013 Dec/2012 Mar/2012 Direct and Indirect subsidiaries Braskem America, Inc. (“Braskem America”) EUA 100.00 100.00 100.00 Braskem America Finance Company ("Braskem America Finance") EUA 100.00 100.00 100.00 Braskem Argentina S.A. (“Braskem Argentina”) Argentina 100.00 100.00 100.00 Braskem Austria Finance GmbH ("Braskem Austria Finance") (i) Austria 100.00 100.00 Braskem Chile Ltda. (“Braskem Chile”) Chile 100.00 100.00 100.00 Braskem Europe GmbH ("Braskem Alemanha") Alemanha 100.00 100.00 100.00 Braskem Finance Limited (“Braskem Finance”) Ilhas Cayman 100.00 100.00 100.00 Braskem Idesa S.A.P.I (“Braskem Idesa") (ii) México 75.00 75.00 65.00 Braskem Idesa Servicios S.A. de CV ("Braskem Idesa Serviços") (ii) México 75.00 75.00 65.00 Braskem Importação e Exportação Ltda. (“Braskem Importação”) Brasil 100.00 100.00 100.00 Braskem Incorporated Limited (“Braskem Inc”) Ilhas Cayman 100.00 100.00 100.00 Braskem International GmbH ("Braskem Austria") Austria 100.00 100.00 100.00 Braskem Netherlands B.V (“Braskem Holanda”) Holanda 100.00 100.00 100.00 Braskem México, S de RL de CV (“Braskem México”) México 100.00 100.00 100.00 Braskem Participações S.A. (“Braskem Participações”) Brasil 100.00 100.00 100.00 Braskem Petroquímica Ltda. (“Braskem Petroquímica”) Brasil 100.00 100.00 100.00 Braskem Petroquímica Chile Ltda. (“Petroquímica Chile”) Chile 100.00 100.00 100.00 Braskem Petroquímica Ibérica, S.L. ("Braskem Espanha") (iii) Espanha 100.00 100.00 Braskem Qpar S.A. (“Braskem Qpar”) Brasil 100.00 100.00 100.00 Cetrel S.A. ("Cetrel") (iv) Brasil 100.00 Common Industries Ltd. (“Common”) Ilhas Virgens Britânicas 100.00 100.00 100.00 Distribuidora de Água Camaçari S.A. ("Braskem Distribuidora") (iv) Brasil 100.00 IQ Soluções & Química S.A.(“Quantiq”) Brasil 100.00 IQAG Armazéns Gerais Ltda. (“IQAG”) (v) Brasil 100.00 Lantana Trading Co. Inc. (“Lantana”) Bahamas 100.00 100.00 100.00 Norfolk Trading S.A. (“Norfolk”) Uruguai 100.00 100.00 100.00 Politeno Empreendimentos Ltda. (“Politeno Empreendimentos”) Brasil 100.00 100.00 100.00 Rio Polímeros S.A. (“Riopol”) Brasil 100.00 100.00 100.00 Specific Purpose Entity ("SPE") Fundo de Investimento Multimercado Crédito Privado Sol (“FIM Sol”) Brasil 100.00 100.00 100.00 Jointly controlled subsidiaries Refinaria de Petróleo Riograndense S.A. (“RPR”) (vi) Brasil 33.20 Polipropileno Del Sur S.A.(“Propilsur”) (vi) Venezuela 49.00 (i) Company incorporated in August 2012. (ii) The Company increased its interest in this investments in November 2012. (iii) Company incorporated in June 2012. (iv) Divestments in December 2012. (v) The Company decided to withdraw its interest in this investment in November 2012. (vi) Unconsolidated investments as from 2012. Non-controlling interest in the equity and results of operations of the Company’s subsidiaries Equity Profit (loss) for the period Mar/2013 Dec/2012 Mar/2013 Mar/2012 Braskem Idesa 108,348 87,813 16,891 (4,464) Cetrel 3,103 Total 108,348 87,813 16,891 12 Braskem S.A. Notes to the financial statements at March 31, 2013 All amounts in thousands of reais unless otherwise stated Reconciliation of equity and profit (loss) for the period between parent company and consolidated Equity Profit (loss) for the period Mar/2013 Dec/2012 Mar/2013 Mar/2012 Parent Company 8,814,174 8,613,063 209,912 153,558 Braskem shares owned by subsidiary Braskem Petroquímica (48,892) (48,892) Non-controlling interest 108,348 87,813 16,891 (1,361) Consolidated 8,873,630 8,651,984 226,803 152,197 3. Held-for-sale assets and discontinued operations Quantiq and IQAG These investments are in the process of sale and the Management of the Company estimates that the negotiations will be concluded in 2013. The operating profits or losses of Quantiq and IQAG were presented in the segment information as operating segment “Chemical distribution” (Note . The operating profits or losses of this segment in the first quarter of 2012 were R$6,262. The profits and losses of Quantiq and IQAG in 2012 are presented under “profit or loss from discontinued operations” in the consolidated statement of operations, and further detailed in item(c) of this Note. The assets and liabilities of these companies on December 31, 2012 are presented under “held-for-sale assets” and “held-for-sale liabilities”, respectively. These amounts should be assessed at the lowest between the book value as of December 31, 2012 and fair value, until the sale or eventual withdrawal from the transaction. Profit or loss from discontinued operations is recognized after eliminating the revenues and expenses arising from any commercial and financial operations carried out among the companies. The statements of cash flow and of value added include the results from discontinued operations. 13 Braskem S.A. Notes to the financial statements at March 31, 2013 All amounts in thousands of reais unless otherwise stated (a) Gains or losses from discontinued operations Consolidated statement of operations for Cetrel, Braskem Distribuidora, Quantiq and IQAG. Mar/2012 Net sales revenue 160,756 Cost of products sold (117,543) Gross profit 43,213 Selling, General and administrative expenses (31,541) Other operating income, net 794 Operating profit 12,466 Financial results 2,967 Profit before income tax and social contribution 15,433 Current and deffered income tax and social contribution (5,333) Discountinued operations results 10,100 Earnings per share attributable to the shareholders of the Company of continued operations at the end of the year (R$) (i) Basic earnings per share - preferred 0.0292 Diluted earnings per share - preferred 0.0292 (i) Reduction in earnings per share of the Company 14 Braskem S.A. Notes to the financial statements at March 31, 2013 All amounts in thousands of reais unless otherwise stated (b) Cash flow information from discontinued operations Consolidated cash flow information for Cetrel, Braskem Distribuidora, Quantiq and IQAG. Mar/2012 Profit before income tax and social contribution 15,433 Adjustments for reconciliation of profit Depreciation, amortization and depletion 4,548 Interest and monetary and exchange variations, net 897 Other adjustments 71 20,949 Changes in operating working capital (16,409) Net cash generated by operating activities 4,540 Acquisitions to property, plant and equipment (3,185) Acquisitions of intangible assets (47) Net cash used in investing activities Short-term and long-term debt Payment of borrowings (2,695) Net cash used in financing activities Decrease in cash and cash equivalents Represented by Cash and cash equivalents at the beginning of the year 148,909 Cash and cash equivalents at the end of the year 147,522 Decrease in cash and cash equivalents 15 Braskem S.A. Notes to the financial statements at March 31, 2013 All amounts in thousands of reais unless otherwise stated (c) Statement of value added for discontinued operations Consolidated statement of operations for Cetrel, Braskem Distribuidora, Quantiq and IQAG Discontinued operations Mar/2012 Revenue 207,618 Sale of goods, products and services, including discontinued operations 206,845 Other income (expenses), net 773 Inputs acquired from third parties Cost of products, goods and services sold (157,574) Material, energy, outsourced services and others (29,793) Gross value added 20,251 Depreciation, amortization and depletion (4,549) Net value added produced by the entity 15,702 Value added received in transfer 4,219 Financial income 4,195 Other 24 Total value added to distribute 19,921 Personnel 1,169 Direct compensation 899 Benefits 208 FGTS (Government Severance Pay Fund) 62 Taxes, fees and contributions 7,400 Federal 5,540 Municipal 1,860 Remuneration on third parties' capital 1,252 Financial expenses (including exchange variation) 1,229 Rentals 23 Remuneration on own capital 10,100 Result from discontinued operations 10,100 Value added distributed 19,921 16 Braskem S.A. Notes to the financial statements at March 31, 2013 All amounts in thousands of reais unless otherwise stated 4. Cash and cash equivalents Consolidated Mar/2013 Dec/2012 Cash and banks 308,756 398,142 Cash equivalents: Domestic market 1,682,133 1,293,164 Foreign market 1,011,312 1,596,316 Total 3,002,201 3,287,622 This table was presented in the 2012 annual financial statements of the Company, in Note 7. 5. Financial investments Consolidated Mar/2013 Dec/2012 Held-for-trading Investments in FIM Sol 45,741 50,803 Investments in foreign currency 4,486 5,256 Shares 1,679 3,023 Loans and receivables Investments in FIM Sol 97,809 77,469 Investments in local currency 513 Held-to-maturity Quotas of investment funds in credit rights (i) 31,701 52,559 Restricted deposits 3,919 1,281 Time deposit investment 65,078 15,731 Investments in foreign currency 304,138 307,639 Compensation of investments in foreign currency (ii) (304,138) (307,639) Total 250,413 206,635 In current assets 221,799 172,146 In non-current assets 28,614 34,489 Total 250,413 206,635 This table was presented in the 2012 annual financial statements of the Company, in Note 8. (i) On March 31, 2013, the Parent Company held junior subordinated shares issued by funds for the acquisition of receivables. These shares are measured by their redemption value and are held until the conclusion of operations of said funds. The funds issue two other types of shares that enjoy priority in compensation over the junior subordinated shares. The risk related to the operations of these funds is limited to the value of the shares held by the Parent Company. (ii) On March 31, 2013, Braskem Holanda had a financial investments held-to-maturity that was irrevocably offset by an export prepayment agreement of the Parent Company, in the amount of US$150million, as provided for in the credit assignment agreement entered into between these two companies and Banco Bradesco (Note 16). This accounting offset was carried out in accordance with CPC 39 and IAS 32, which provides for the possibility of offsetting financial instruments when there is intent and rightfully executable right to realize an asset and settle a liability simultaneously. 17 Braskem S.A. Notes to the financial statements at March 31, 2013 All amounts in thousands of reais unless otherwise stated 6. Trade accounts receivable Parent company Consolidated Mar/2013 Dec/2012 Mar/2013 Dec/2012 Consumers Domestic market 1,022,310 790,518 1,267,090 1,038,673 Foreign market 1,459,739 1,283,605 1,488,272 1,582,433 Allowance for doubtful accounts (209,750) (203,922) (271,987) (256,884) Total 2,272,299 1,870,201 2,483,375 2,364,222 In current assets 2,241,059 1,834,491 2,449,316 2,326,480 In non-current assets 31,240 35,710 34,059 37,742 Total 2,272,299 1,870,201 2,483,375 2,364,222 This table was presented in the 2012 annual financial statements of the Company, in Note 9. The Company realizes part of its trade accounts receivable through the sale of trade notes to funds for the acquisition of receivables. These operations are not entitled to recourse, for which reason the trade notes are written-off at the moment of the operation. 7. Inventories Parent company Consolidated Mar/2013 Dec/2012 Mar/2013 Dec/2012 Finished goods 1,685,026 1,417,380 3,128,012 2,622,736 Raw materials, production inputs and packaging 904,616 908,298 1,159,321 1,175,451 Maintenance materials 115,278 113,118 216,269 211,517 Advances to suppliers 18,197 10,969 82,515 61,385 Imports in transit and other 40,533 28,785 46,573 30,966 Total 2,763,650 2,478,550 4,632,690 4,102,055 This table was presented in the 2012 annual financial statements of the Company, in Note 10. 18 Braskem S.A. Notes to the financial statements at March 31, 2013 All amounts in thousands of reais unless otherwise stated 8. Related parties The information concerning related parties was presented in the 2012 annual financial statements of the Company, in Note 11. (a) Parent company Balances at March 31, 2013 Assets Current Non current Trade accounts receivable Related Parties Other Total Related Parties Total Receivable notes Other receivable Current accounts Loan agreements Other receivable Subsidiaries Braskem America 10,627 4,340 14,967 Braskem Argentina 94,786 94,786 Braskem Chile 5,234 5,234 Braskem Holanda 4,663 168 4,831 Braskem Idesa 9,691 2,742 12,433 Braskem Inc 910,417 910,417 7,561 7,561 Braskem Participações 96 96 1,621 1,621 Braskem Petroquímica 56,133 34,000 (i) 90,133 21,087 21,087 Braskem Qpar 789 789 942,246 942,246 Lantana 56 56 Quantiq 1,260 1,260 Riopol 9,049 93,500 (i) 102,549 1,102,649 7,346 127,500 1,237,495 964,954 7,617 972,571 Jointly- controlled subsidiaries RPR 4,251 2,645 (i) 6,896 4,251 2,645 6,896 Associated companies Borealis Brasil S.A. ("Borealis") 1,838 187 2,025 Sansuy Administração, Participação, Representação e Serviços Ltda ("Sansuy") 15,228 15,228 17,066 187 17,253 Related companies Alclor Quimicas de Alagoas Ltda ("Alclor") 89 89 Odebrecht Ambiental 489,100 (ii) 489,100 Petrobras Brasileiro S.A. ("Petrobras") 14,762 10,254 25,016 63,910 13,014 76,924 14,851 10,254 489,100 514,205 63,910 13,014 76,924 EPE FIM Sol 1,493,694 (iii) 1,493,694 1,493,694 1,493,694 Total 1,138,817 7,533 10,254 2,112,939 3,269,543 964,954 71,527 13,014 1,049,495 (i) Amounts under “dividends and interest on capital receivable” (ii) Amounts under “other accounts receivable” (iii) Amounts under “cash and cash equivalents”: R$1,350,144 and under “financial investments”: R$143,550 19 Braskem S.A. Notes to the financial statements at March 31, 2013 All amounts in thousands of reais unless otherwise stated Balances at March 31, 2013 Liabilities Current Non Current Trade payables Advances from customers Borrowings Accounts payable to related parties Total Borrowings Accounts payable to related parties Total Advance to export Payable notes Advance to export Current accounts Payable notes Subsidiaries Braskem America 77 179,255 243 179,575 402,760 402,760 Braskem Austria 78,673 78,673 306,098 306,098 Braskem Holanda 111,411 55,935 167,346 2,484,678 2,484,678 Braskem Importação 111 111 Braskem Inc 3,342,735 471,545 789 3,815,069 3,198,392 84,929 3,283,321 Braskem Petroquímica 203 203 IQAG 2,002 2,002 Politeno Empreendimentos 15 15 Quantiq 1,955 1,955 67,121 67,121 Riopol 183 183 889,982 889,982 3,343,198 111,411 471,545 313,863 2,987 4,243,004 3,198,392 3,193,536 959,231 84,929 7,436,088 Jointly- controlled subsidiaries RPR 135 135 135 135 Related companies Construtora Norberto Odebrecht ("CNO") 4,081 4,081 Petrobras 1,365,527 1,365,527 1,369,608 1,369,608 Total 4,712,941 111,411 471,545 313,863 2,987 5,612,747 3,198,392 3,193,536 959,231 84,929 7,436,088 20 Braskem S.A. Notes to the financial statements at March 31, 2013 All amounts in thousands of reais unless otherwise stated Income statement transactions from January to March 31, 2013 Purchases of Cost of raw materials, Financial production/general Sales services and income and administrative of products utilities (expenses) expenses Subsidiaries Braskem America 3,079 (2,150) Braskem Argentina 53,230 (1,425) Braskem Austria (7,304) Braskem Chile 5,461 57 Braskem Finance 1 Braskem Holanda 73,566 (396) Braskem Idesa 4,959 (296) Braskem Importação (1) Braskem Inc 448,745 67,133 (14,601) Braskem Petroquímica 130,967 59,358 Braskem Qpar 2,956 23,240 Lantana (1) Quantiq 28,165 1,035 Riopol 40,861 28,004 791,989 178,770 Jointly- controlled subsidiaries RPR 6,771 135 6,771 135 Associated companies Borealis 46,431 Sansuy 7,874 2,018 54,305 2,018 Related companies CNO 58,671 OCS Corretora de Seguros ("OCS") 1,602 Odebrecht Serviços e Participações S.A. ("OSP") 64,994 Petrobras 174,573 3,058,402 1,088 174,573 3,183,669 1,088 Post- employment benefit plan Odebrecht Previdência Privada ("Odeprev") 3,444 3,444 Total 1,027,638 3,364,592 3,444 21 Braskem S.A. Notes to the financial statements at March 31, 2013 All amounts in thousands of reais unless otherwise stated Balances at December 31, 2012 Assets Current Non-current Trade accounts receivable Related Parties Other Total Related Parties Total Receivable notes Other receivable Current accounts Loan agreements Other receivable Subsidiaries Braskem America 20,295 4,011 24,306 Braskem Argentina 95,273 20 95,293 Braskem Chile 429 429 Braskem Holanda 7,588 168 39 7,795 Braskem Idesa 3,026 3,026 Braskem Inc 478,182 478,182 7,584 7,584 Braskem Participações 96 96 1,611 1,611 Braskem Petroquímica 5,939 34,000 (i) 39,939 54,085 54,085 Braskem Qpar 1,138 196 1,334 849,437 849,437 Cetrel 48 48 Lantana 57 57 Quantiq 610 610 Riopol 5,066 50 93,500 (i) 98,616 613,910 7,301 305 128,158 749,674 905,133 7,641 912,774 Jointly-controlled subsidiaries Propilsur RPR 2,645 (i) 2,645 2,645 2,645 Associated companies Borealis 252 187 439 Sansuy 15,609 15,609 15,861 187 16,048 Related companies Odebrecht Ambiental 652,100 (ii) 652,100 Petrobras 85,566 6,113 91,679 62,822 12,993 75,815 85,566 6,113 652,100 743,779 62,822 12,993 75,815 EPE FIM Sol 1,083,190 (iii) 1,083,190 1,083,190 1,083,190 Total 715,337 7,488 6,418 1,866,093 2,595,336 905,133 70,463 12,993 988,589 (i) Amounts under “dividends and interest on capital receivable” (ii) Amounts under “other accounts receivable” (iii) Amounts under “cash and cash equivalents”: R$954,919 and under “financial investments”: R$128,271 22 Braskem S.A. Notes to the financial statements at March 31, 2013 All amounts in thousands of reais unless otherwise stated Balances at December 31, 2012 Liabilities Current Non-Current Trade payables Advances from customers Borrowings Accounts payable to related parties Other Total Borrowings Accounts payable to related parties Other Total Advance to export Payable notes Advance to export Payable notes Subsidiaries Braskem America 181,639 170 181,809 408,700 408,700 Braskem Holanda 80 24,382 24,462 2,521,323 2,521,323 Braskem Importação 113 113 Braskem Inc 2,677,575 53,406 800 2,731,781 3,245,562 86,181 (i) 3,331,743 Braskem Petroquímica 863 863 Braskem Qpar 40 40 IQAG 0 1,235 1,235 Politeno Empreendimentos 15 15 Quantiq 1,954 1,954 0 81,418 81,418 Riopol 954 954 651,422 (ii) 651,422 2,679,432 80 53,406 206,021 970 1,954 2,941,863 3,245,562 2,930,023 737,731 82,653 6,995,969 Related companies CNO 1,388 1,388 Petrobras 1,193,461 1,193,461 1,194,849 1,194,849 Total 3,874,281 80 53,406 206,021 970 1,954 4,136,712 3,245,562 2,930,023 737,731 82,653 6,995,969 (i) Amounts under “current accounts” (ii) Amounts under “trade notes” 23 Braskem S.A. Notes to the financial statements at March 31, 2013 All amounts in thousands of reais unless otherwise stated Income statement transactions from January to March 31, 2012 Purchases of Cost of raw materials, Financial production/general Sales services and income and administrative of products utilities (expenses) expenses Subsidiaries Braskem America 3,774 (142) Braskem Argentina 29,989 (2,419) Braskem Chile 18,672 (56) Braskem Holanda 101,425 (39,733) Braskem Inc 10,929 471,473 183,929 Braskem Petroquimica 73,488 38,387 Braskem Qpar 1,545 21,601 Ideom 2 5,500 Lantana (2) Quantiq 32,585 3,277 Riopol 29,411 18,355 301,820 558,593 141,577 Jointly-controlled subsidiaries RPR 1,940 1,940 Associated companies Borealis 35,694 Sansuy 6,489 220 42,183 220 Related companies CNO 105,359 OSP 87,538 Petrobras 213,555 2,531,291 1,158 Refinaria Alberto Pasqualini ("Refap") 82,459 213,555 2,806,647 1,158 Post-employament benefit plan Odeprev 3,247 3,247 Total 559,498 3,365,460 142,735 3,247 24 Braskem S.A. Notes to the financial statements at March 31, 2013 All amounts in thousands of reais unless otherwise stated (b) Consolidated Balances at March 31, 2013 Assets Liabilities Current Non-current Current Trade accounts receivable Related parties Other Total Related parties Total Trade payables Receivable notes Other receivable Loan agreements Other receivable Jointly-controlled subsidiary Polimerica 4,251 4,251 RPR 2,645 (i) 2,645 191 4,251 2,645 6,896 191 Associated companies Borealis 1,838 187 2,025 Sansuy 15,228 15,228 17,066 187 17,253 Related companies Alclor 89 89 CNO 4,081 Odebrecht Ambiental 489,100 (ii) 489,100 Petrobras 14,762 23,023 37,785 63,910 64,826 128,736 1,710,809 14,851 23,023 489,100 526,974 63,910 64,826 128,736 1,714,890 Total 36,168 187 23,023 491,745 551,123 63,910 64,826 128,736 1,715,081 (i) Amounts under “dividends and interest on capital receivable” (ii) Amounts under “other accounts receivable” Income statement transactions from January to March 31, 2013 Purchases of Cost of raw materials, Financial production/general Sales services and income and administrative of products utilities (expenses) expenses Jointly-controlled subsidiary RPR 7,428 11,702 7,428 11,702 Associated companies Borealis 50,445 Sansuy 7,874 2,018 58,319 2,018 Related parties CNO 58,671 OCS 1,602 OSP 64,994 Petrobras 299,884 4,794,408 329 299,884 4,919,675 329 Post-employment benefit plan Odeprev 4,410 4,410 Total 365,631 4,933,395 329 4,410 25 Braskem S.A. Notes to the financial statements at March 31, 2013 All amounts in thousands of reais unless otherwise stated Balances at December 31, 2012 Assets Liabilities Current Non-current Current Trade accounts receivable Related parties Other Total Related parties Total Trade payables Receivable notes Other receivable Loan agreements Other receivable Jointly-controlled subsidiary RPR 2,645 (i) 2,645 2,645 2,645 Associated companies Borealis 1,017 187 1,204 Sansuy 15,640 15,640 16,657 187 16,844 Related companies CNO 1,388 Odebrecht Ambiental 652,100 (ii) 652,100 Petrobras 95,462 13,725 109,187 62,822 64,805 127,627 1,505,754 95,462 13,725 652,100 761,287 62,822 64,805 127,627 1,507,142 Total 112,119 187 13,725 654,745 780,776 62,822 64,805 127,627 1,507,142 (i) Amounts under “dividends and interest on capital receivable” (ii) Amounts under “other accounts receivable” Income statement transactions from January to March 31, 2012 Purchases of Cost of raw materials, Financial production/general Sales services and income and administrative of products utilities (expenses) expenses Jointly-controlled subsidiary RPR 2,247 5,013 2,247 5,013 Associated companies Borealis 41,539 Sansuy 6,489 220 48,028 220 Related parties CNO 105,359 OSP 87,538 Petrobras 365,896 4,022,266 1,158 Refap 83,084 365,896 4,298,247 1,158 Post-employment benefit plan Odeprev 4,128 4,128 Total 416,171 4,303,480 1,158 4,128 26 Braskem S.A. Notes to the financial statements at March 31, 2013 All amounts in thousands of reais unless otherwise stated (c) Key management personnel Non-current liabilities Mar/2013 Dec/2012 Long-term incentives 2,940 2,897 Total 2,940 2,897 Income statement transactions Parent company Consolidated Mar/2013 Mar/2012 Mar/2013 Mar/2012 Remuneration Short-term benefits to employees and managers 3,753 4,728 3,753 Post-employment benefit 68 58 68 58 Long-term incentives 42 42 Total 4,838 3,811 4,838 3,811 9. Taxes recoverable Parent company Consolidated Note Mar/2013 Dec/2012 Mar/2013 Dec/2012 Parent Company and subsidiaries in Brazil Excise tax (IPI) 31,937 31,647 32,760 32,734 Value-added tax on sales and services (ICMS) - normal operations 471,719 447,086 925,656 845,045 ICMS - credits from PP&E 88,278 108,910 132,074 178,920 Social integration program (PIS) and social contribution on revenue (COFINS) - normal operations 430,126 419,170 502,805 484,692 PIS and COFINS - credits from PP&E 143,828 147,764 272,339 273,693 PIS and COFINS - Law 9,718/98 120,196 158,570 133,532 171,140 PIS - Decree-Law 2,445 and 2,449/88 71,033 70,856 103,711 104,256 Income tax and social contribution (IR and CSL) 336,025 323,924 465,926 452,867 REINTEGRA program (a) 237,162 194,694 253,706 217,775 Other 134,204 129,612 159,213 150,980 Foreign subsidiaries Value-added tax (b) 177,060 90,301 Income tax 906 177 Other 1,183 765 Total 2,064,508 2,032,233 3,160,871 3,003,345 In current assets 1,085,840 1,005,842 1,661,217 1,476,211 In non-current assets 978,668 1,026,391 1,499,654 1,527,134 Total 2,064,508 2,032,233 3,160,871 3,003,345 The information related to taxes recoverable was presented in the 2012 annual financial statements of the Company, in Note 12. (a) REINTEGRA Program In the period ended March 31, 2013, the Company recognized credits in the amount of R$52,448 (Note 28) and offset the amount of R$16,262. 27 Braskem S.A. Notes to the financial statements at March 31, 2013 All amounts in thousands of reais unless otherwise stated (b) Value added tax (“VAT”) On March 31, 2013, this line included: (i) R$34,122 from sales by Braskem Alemanha to other countries. These credits are refunded in cash by the local government; and (ii) R$142,938 from purchases of machinery and equipment for the Ethylene XXI Project. These credits may be refunded, in cash, by the local government or offset with VAT due from the start of operations of the project. Insurance claims The information related to insurance claims was presented in the 2012 annual financial statements, in Note 14. The main change in non-current assets is due to the expenses in the amount of R$42,033 to repair the damages caused by the power blackout in the Northeast region of Brazil in October 2012. Other accounts receivable - consolidated The information related to other accounts receivable was presented in the 2012 annual financial statements, in Note 15. (a) Current assets The main change in current assets is due to the receipt of R$163,000 from the divestment, in December 2012, of the interest previously held by the Parent Company at Braskem Distribuidora. Judicial deposits Consolidated Mar/2013 Dec/2012 Judicial deposits Tax contingencies 98,754 101,499 Labor and social security contingencies 73,802 73,177 Other 4,919 4,942 Total 177,475 179,618 The information related to judicial deposits was presented in the 2012 annual financial statements of the Company, in Note 13. 28 Braskem S.A. Notes to the financial statements at March 31, 2013 All amounts in thousands of reais unless otherwise stated Investments The information related to investments was presented in the Company’s 2012 annual financial statements, in Note 16. (a) Information on investments (a.1) Investments of the Parent Company Interest in Adjusted net profit (loss) Adjusted total capital (%) for the period equity Mar/2013 Mar/2013 Mar/2012 Mar/2013 Dec/2012 Subsidiaries Braskem Alemanha 5.66 (113) (11,236) 931,444 961,450 Braskem America (i) 162,902 Braskem Argentina 96.77 2,948 788 10,798 7,850 Braskem Austria 100.00 (105) (29) 81 Braskem Chile 99.02 (2) 37 1,780 1,782 Braskem Distribuidora (ii) (2,469) Braskem Holanda 100.00 11,060 53,741 1,170,480 1,188,368 Braskem Finance 100.00 3,374 2,507 (114,055) (117,429) Braskem Idesa 75.00 67,563 (12,754) 433,386 351,249 Braskem Importação 0.04 1 1 204 203 Braskem Inc. 100.00 (16,438) (3,664) 285,391 301,829 Braskem Participações 100.00 457 567 (1,478) (1,945) Braskem Petroquímica 100.00 24,123 3,019 1,618,096 1,593,973 Braskem Qpar 96.96 (33,983) (42,206) 2,502,106 2,536,089 Cetrel (iii) 6,469 IQAG (iv) 0.12 260 3,942 Petroquímica Chile 97.96 (45) (13) 6,490 6,535 Politeno Empreendimentos 99.98 (1) (1) 606 607 Quantiq (iv) 99.90 3,328 249,383 Riopol 100.00 136,799 (19,827) 2,769,136 2,632,337 Jointly-controlled subsidiary RPR 33.20 2,455 4,099 112,770 128,591 (i) Investment transferred to the subsidiary Braskem Alemanha in December 2012. (ii) Company divested in December 2012. (iii) Investment divested in December 2012. (iv) Companies in the process of divestment. 29 Braskem S.A. Notes to the financial statements at March 31, 2013 All amounts in thousands of reais unless otherwise stated (a.2) Investments of subsidiaries Interest in Adjusted net profit (loss) Adjusted total capital (%) for the period equity Mar/2013 Mar/2013 Mar/2012 Mar/2013 Dec/2012 Braskem Alemanha Braskem America (i) 100.00 8,425 800,732 810,315 Braskem America Braskem America Finance 100.00 2 (328) 938 (4,206) Braskem Austria Braskem Austria Finance (v) 100.00 47 47 Braskem Espanha (vi) 100.00 8 8 Braskem Chile Braskem Argentina 3.17 2,948 788 10,798 7,850 Petroquímica Chile 2.03 (45) (13) 6,490 6,535 Braskem Distribuidora Braskem Importação (vii) 1 Lantana (viii) (2,527) Braskem Holanda Braskem Alemanha 94.34 (113) (11,236) 961,450 961,450 Propilsur 49.00 (556) (168) 109,695 109,695 Polimerica (ix) 1 Braskem Idesa Braskem Idesa Serviços 100.00 213 81 3,045 2,726 Braskem Importação Braskem México 0.03 463 587 474 Braskem Inc. Braskem Chile 0.98 (2) 37 1,780 1,782 Lantana 3.66 10 (2,527) (534) (544) Petroquímica Chile 0.01 (45) (13) 6,490 6,535 Braskem Participações Braskem Argentina 0.06 2,948 788 7,850 7,850 Braskem Importação (vii) 99.96 1 204 203 Braskem México 99.97 463 587 474 Politeno Empreendimentos 0.02 (1) (1) 606 607 Quantiq (iv) 0.10 3,328 249,383 Lantana (viii) 96.34 10 (534) (544) Braskem Petroquímica Braskem Qpar 3.04 (33,983) (42,206) 2,502,106 2,536,089 Cetrel (iii) 6,469 Braskem Qpar Common 100.00 (90) (1,201) 7,459 7,550 Common Norfolk 100.00 (401) (171) 69,668 70,069 Quantiq IQAG (iv) 99.88 260 3,942 (v) Company incorporated in August 2012. (vi) Company incorporated in June 2012. (vii) Company acquired by Braskem Participações in August 2012. (viii) Company acquired by Braskem Participações in October 2012. (ix) Withdrawal of the interest in this investment in November 2012 Interest in Adjusted net profit (loss) Adjusted total capital (%) for the period equity Mar/2013 Mar/2013 Mar/2012 Mar/2013 Dec/2012 Associates Borealis 20.00 16,102 5,703 165,459 165,459 Companhia de Desenvolvimento Rio Verde ("Codeverde") 35.97 (596) (199) 46,342 46,342 Sansuy 20.00 (232) (16) 1,722 1,722 30 Braskem S.A. Notes to the financial statements at March 31, 2013 All amounts in thousands of reais unless otherwise stated (b) Changes in investments – parent company Equity in results of investees Adjustment Currency Balance at Capital Effect of profit Goodwill Interest translation Balance at Dec/2012 increase of results in inventories amortization Other loss adjustments Mar/2013 Subsidiaries and jointly-controlled subsidiaries Domestic subsidiaries Braskem Petroquímica 1,452,589 24,123 (129) (859) 1,475,724 Braskem Qpar 3,367,628 (32,949) 2,107 (20,222) 3,316,564 Politeno Empreendimentos 607 (1) 606 Quantiq 253,272 253,272 Riopol 2,630,417 136,799 (19) 2,767,197 RPR 42,698 (5,253) 37,445 7,747,211 122,719 1,959 7,850,808 Foreign subsidiaries Braskem Alemanha 53,753 (6) (1,023) 52,724 Braskem Argentina 7,850 2,948 10,798 Braskem Austria 81 (81) Braskem Chile 1,782 (2) 1,780 Braskem Holanda 1,177,221 11,060 (17,801) 1,170,480 Braskem Idesa 263,437 50,672 (1,980) 12,911 325,040 Braskem Inc. 301,829 (16,438) 285,391 Petroquímica Chile 6,535 (46) 6,489 1,812,488 48,188 1,852,702 Total subsidiaries and jointly-controled subsidiaries 9,559,699 170,907 1,959 9,703,510 Associates Domestic subsidiaries Borealis 31,945 630 32,575 Nitrocolor 38 (38) Total associates 31,945 38 630 32,575 Total subsidiaries, jointly-controled subsidiaries and associates 9,591,644 38 171,537 1,959 9,736,085 31 Braskem S.A. Notes to the financial statements at March 31, 2013 All amounts in thousands of reais unless otherwise stated (c) Breakdown of equity accounting results Parent company Consolidated Mar/2013 Mar/2012 Mar/2013 Mar/2012 Equity in results of subsidiaries, associate and jointly-controlled 173,496 156,971 (4,722) (762) Amortization of fair value adjustment (i) (22,257) (1,337) Provision for losses on investments 3,673 2,507 Other 9 156,088 137,230 (i) Amortization of fair value adjustments comprises the following: · R$20,222 related to the amortization of fair value adjustments on the assets and liabilities from the acquisition of Quattor. This amount is distributed in the following items of the consolidated statement of operations: “net sales revenue” of R$4,430; “cost of sales” of R$22,921; “general and administrative expenses” of R$23, and “financial results” of R$3,266. The effect of deferred income tax and social contribution was R$10,418. · R$859 related to the amortization of fair value adjustments on property, plant and equipment of the subsidiary Braskem Petroquímica. Property, plant and equipment Consolidated Mar/2013 Dec/2012 Accumulated Accumulated depreciation/ depreciation/ Cost depletion Net Cost depletion Net Land 83,776 83,776 83,776 83,776 Buildings and improvements 1,424,605 (688,082) 736,523 1,423,806 (675,177) 748,629 Machinery, equipment and installations 16,812,607 (7,891,102) 8,921,505 16,766,124 (7,657,862) 9,108,262 Projects in progress 1,973,075 1,973,075 1,839,278 1,839,278 Other 518,786 (353,577) 165,209 517,951 (345,039) 172,912 Impairment (156,897) (156,897) (158,472) (158,472) Total 20,655,952 11,723,191 20,472,463 11,794,385 This table was presented in the Company’s 2012 annual financial statements, in Note 17. Impairment test for property, plant and equipment There were no significant events or circumstances in the quarter ended March 31, 2013 that indicate the need for impairment testing on the property, plant and equipment. 32 Braskem S.A. Notes to the financial statements at March 31, 2013 All amounts in thousands of reais unless otherwise stated Intangible Assets Consolidated Mar/2013 Dec/2012 Accumulated Accumulated Cost amortization Net Cost amortization Net Goodwill based on future profitability 3,187,722 (1,128,804) 2,058,918 3,187,722 (1,128,804) 2,058,918 Trademarks and patents 199,130 (73,360) 125,770 199,367 (71,141) 128,226 Software and use rights 420,454 (197,160) 223,294 402,396 (183,908) 218,488 Contracts with customers and suppliers 682,794 (164,566) 518,228 685,890 (150,556) 535,334 Total 4,490,100 2,926,210 4,475,375 2,940,966 This table was presented in the 2012 annual financial statements of the Company, in Note 18. Impairment testing of intangible assets with indefinite useful life There were no significant events or circumstances in the period ended March 31, 2013 that indicated the need for impairment testing of the intangible assets with indefinite useful life. Borrowings Annual financial charges Consolidated Average interest (unless otherwise stated) Monetary restatement Mar/2013 Dec/2012 Foreign currency Bonds and Medium term notes (MTN) Note 16 (a) Note 16 (a) 9,191,947 9,278,759 Advances on exchange contracts (i) US dollar exchange variation 1.54% 173,939 Export prepayments Note 16 (b) Note 16 (b) 912,655 513,610 BNDES Note 16 (c) Note 16 (c) 469,951 495,260 Export credit notes Note 16 (d) Note 16 (d) 777,653 787,687 Other US dollar exchange variation 1.40% above Libor 1,392,929 917,283 Other Exchange variation (UMBNDES) 6.06% 302 768 Transactions costs, net (82,694) (60,285) Local currency Export credit notes Note 16 (d) Note 16 (d) 2,496,756 2,384,414 BNDES Note 16 (c) Note 16 (c) 2,323,394 2,381,892 BNB/ FINAME/ FINEP/ FUNDES 7.06% 598,137 605,273 BNB/ FINAME/ FINEP/ FUNDES TJLP 0.39% 22,773 25,746 Other TJLP 2.87% 2,918 7,292 Total 18,106,721 17,511,638 Current liabilities 2,383,219 1,836,028 Non-current liabilities 15,723,502 15,675,610 Total 18,106,721 17,511,638 (i) The Company has derivative operations contracted for a portion of advances on foreign exchange contracts in order to offset fluctuations in the U.S. dollar (Note 17.2.1(a.ii)). The information related to borrowings was presented in the 2012 annual financial statements of the Company, in Note 19. 33 Braskem S.A. Notes to the financial statements at March 31, 2013 All amounts in thousands of reais unless otherwise stated (a) Bonds and MTN Issue amount Interest Consolidated Issue date (US$ in thousands) Maturity (% per year) Mar/2013 Dec/2012 July 1997 250,000 June 2015 9.38 135,300 134,175 January 2004 250,000 January 2014 11.75 159,506 169,609 September 2006 275,000 January 2017 8.00 263,780 275,270 June 2008 500,000 June 2018 7.25 1,030,219 1,026,894 May 2010 400,000 May 2020 7.00 822,702 820,621 May 2010 350,000 May 2020 7.00 724,428 722,596 October 2010 450,000 no maturity date 7.38 922,176 935,776 April 2011 750,000 April 2021 5.75 1,544,971 1,545,798 July 2011 500,000 July 2041 7.13 1,020,451 1,053,701 February 2012 250,000 April 2021 5.75 516,718 516,995 February 2012 250,000 no maturity date 7.38 512,320 519,876 May 2012 500,000 May 2022 5.38 1,029,150 1,030,598 July 2012 250,000 July 2041 7.13 510,226 526,850 Total 4,975,000 9,191,947 9,278,759 (b) Export prepayments (“EPP”) Initial amount of the transaction Consolidated Issue date (US$ thousand) Maturity Charges (% per year) Mar/2013 Dec/2012 May 2010 150,000 May 2015 US dollar exchange variation + semiannual Libor + 2.40 305,091 307,406 December 2010 100,000 December 2017 US dollar exchange variation + semiannual Libor + 2.47 203,814 206,204 January 2013 200,000 November 2022 US dollar exchange variation + semiannual Libor + 1.10 403,750 Total 450,000 912,655 513,610 34 Braskem S.A. Notes to the financial statements at March 31, 2013 All amounts in thousands of reais unless otherwise stated (c) BNDES borrowings Consolidated Projects Issue date Maturity Charges (% per year) Mar/2013 Dec/2012 Foreign currency Other 2005/2006 October 2016 US dollar exchange variation + 6.36 7,104 7,708 Other 2005/2006 May 2013 Monetary variation (UMBNDES) + 5.46 100 Limit of credit UNIB-South 2006 July 2014 US dollar exchange variation + 5.38 to 6.06 8,676 10,747 Braskem Qpar expansion 2006/2007/2008 April 2016 US dollar exchange variation + 6.06 to 6.36 18,549 21,072 Braskem Qpar expansion 2006/2007/2008 January 2015 Monetary variation (UMBNDES) + 6.21 1,817 2,099 Limit of credit I 2007 April 2015 US dollar exchange variation + 4.88 to 5.77 36,875 42,519 Green PE 2009 July 2017 US dollar exchange variation + 6.14 41,419 44,440 Limit of credit II 2009 January 2017 US dollar exchange variation + 6.14 86,393 93,354 New plant PVC Alagoas 2010 January 2020 US dollar exchange variation + 6.14 102,557 101,647 Limit of credit III 2011 January 2018 US dollar exchange variation + 5.98 to 6.01 138,596 143,186 Butadiene 2011 January 2021 US dollar exchange variation + 6.01 27,965 28,388 469,951 495,260 Local currency Other 2005/2006 September 2016 TJLP + 2.40 to 2.80 62,751 67,218 Limit of credit UNIB-South 2006 May 2014 TJLP + 2.02 to 3.00 35,325 44,432 Braskem Qpar expansion 2006/2007/2008 February 2016 TJLP + 1.00 to 3.50 175,073 197,546 Limit of credit I 2007 April 2015 TJLP + 1.81 to 2.32 151,703 173,477 Green PE 2008/2009 June 2017 TJLP + 0.00 to 4.78 391,006 414,278 Limit of credit II 2009 January 2017 TJLP + 2.58 to 3.58 299,579 319,039 Limit of credit II 2009 January 2017 4.50 13,383 14,252 New plant PVC Alagoas 2010 December 2019 TJLP + 0.00 to 3.58 360,863 351,406 New plant PVC Alagoas 2010 December 2019 5.50 43,079 43,066 Limit of credit III 2011 January 2018 TJLP + 2.05 to 3.45 596,998 582,981 Limit of credit III 2011 July 2018 4.00 81,514 64,095 Butadiene 2011 December 2020 TJLP + 2.15 to 3.45 112,120 110,102 2,323,394 2,381,892 Total 2,793,345 2,877,152 35 Braskem S.A. Notes to the financial statements at March 31, 2013 All amounts in thousands of reais unless otherwise stated (d) Export credit notes (“NCE”) Initial amount Consolidated Issue date of the transaction Maturity Charges (% per year) Mar/2013 Dec/2012 Foreign currency November 2006 167,014 May 2018 Us dollar exchange variation + 8.10 161,989 161,150 April 2007 101,605 March 2018 Us dollar exchange variation + 7.87 104,498 104,029 May 2007 146,010 May 2019 Us dollar exchange variation + 7.85 155,020 154,298 January 2008 266,430 February 2020 Us dollar exchange variation + 7.30 305,623 315,973 March 2008 41,750 March 2016 Us dollar exchange variation + 7.50 50,523 52,237 722,809 777,653 787,687 Local currency April 2010 50,000 March 2014 12.16 66,738 65,678 June 2010 200,000 June 2014 12.13 260,611 256,471 February 2011 250,000 February 2014 99% of CDI 241,750 297,434 April 2011 (i) 450,000 April 2019 112.5% of CDI 456,541 456,876 June 2011 80,000 June 2014 98.5% of CDI 93,019 91,563 August 2011 (i) 400,000 August 2019 112.5% of CDI 402,420 402,527 January 2012 (ii) 200,000 December 2013 103% of CDI 217,320 June 2012 100,000 June 2014 103% of CDI 105,545 103,818 September 2012 300,000 September 2015 103% of CDI 310,768 305,684 October 2012 85,000 September 2014 98.5% of CDI 87,794 86,419 November 2012 (iii) 100,000 November 2013 106% of CDI 100,624 February 2013 (iv) 100,000 February 2016 8.00 101,140 February 2013 (iv) 50,000 February 2016 7.50 50,515 February 2013 (iv) 100,000 February 2016 8.00 100,859 February 2013 (iv) 50,000 February 2016 8.00 50,419 February 2013 (iv) 100,000 February 2016 8.00 100,794 March 2013 (iv) 50,000 March 2016 8.00 50,257 March 2013 (iv) 17,500 March 2016 8.00 17,586 Total 2,682,500 2,496,756 2,384,414 (i) The Company enters into swap transactions for these NCE contracts in order to offset the variation in the Interbank Certificate of Deposit (CDI) rate. (ii) Financing paid in advance in March 2013. (iii) Financing paid in advance in January 2013. (iv) The Company enters into swap transactions for these NCE contracts (from 88.20% to 92.70% of CDI). 36 Braskem S.A. Notes to the financial statements at March 31, 2013 All amounts in thousands of reais unless otherwise stated (e) Payment schedule The maturity profile of the long-term amounts is as follows: Consolidated Mar/2013 Dec/2012 2014 1,146,390 1,759,551 2015 1,559,380 1,515,498 2016 1,600,140 1,092,519 2017 756,686 715,362 2018 1,540,208 1,512,383 2019 1,185,052 1,146,166 2020 1,897,655 1,884,761 2021 2,069,348 2,059,513 2022 em diante 3,968,643 3,989,857 Total 15,723,502 15,675,610 (f) Capitalized financial charges - consolidated The Company capitalized financial charges in the period ended March 31, 2013 in the amount of R$122,267 (R$32,953 on March 31, 2012), including monetary variation and part of the exchange variation. The average rate of these charges in the period was 6.98% p.a. (7.46% p.a. in the first quarter of 2012). (g) Guarantees Braskem gave collateral for part of its borrowings as follows: Total Total Loans Maturity debt Mar/2013 guaranteed Guarantees BNB December 2022 301,714 301,714 Mortgage of plants, pledge of machinery and equipment BNDES January 2021 2,793,345 2,793,345 Mortgage of plants, land and property, pledge of machinery and equipment FUNDES May 2020 219,236 219,236 Mortgage of plants, land and property, pledge of machinery and equipment FINEP January 2019 95,766 95,766 Bank surety FINAME February 2022 4,194 4,194 Pledge of equipment Other May 2013 3,220 3,220 Mortgage of plants and promissory note Total 3,417,475 3,417,475 37 Braskem S.A. Notes to the financial statements at March 31, 2013 All amounts in thousands of reais unless otherwise stated Taxes payable Parent company Consolidated Mar/2013 Dec/2012 Mar/2013 Dec/2012 Parent Company and subsidiaries in Brazil IPI 63,189 55,609 84,431 71,440 PIS and COFINS 8,855 5,764 Income tax and social contribution 14,693 16,983 74,985 54,987 ICMS 6,094 16,274 64,134 72,435 Federal tax payment program - Law 11,941/09 1,151,043 1,168,413 1,219,271 1,237,156 Other 44,363 47,119 42,578 59,630 Foreign subsidiaries Value-added tax 3,157 2,538 Income tax 2,097 2,132 Other 1,460 Total 1,279,382 1,304,398 1,499,508 1,507,542 Current liabilities 239,270 245,173 352,837 342,789 Non-current liabilities 1,040,112 1,059,225 1,146,671 1,164,753 Total 1,279,382 1,304,398 1,499,508 1,507,542 The information related to taxes payable was presented in the Company’s 2012 annual financial statements, in Note 21. 38 Braskem S.A. Notes to the financial statements at March 31, 2013 All amounts in thousands of reais unless otherwise stated Income tax (“IR”) and social contribution (“CSL”) (a) Reconciliation of the effects of income tax and social contribution on profit Parent company Consolidated Mar/2013 Mar/2012 Mar/2013 Mar/2012 Income before IR and CSL and after discontinued operations 247,517 164,846 331,171 210,668 IR and CSL at the rate of 34% (56,048) (112,598) (71,627) Permanent adjustments to the IR and CSL calculation basis IR and CSL on equity in results of investees 51,821 45,805 (1,605) (714) Tax incentives (Sudene and PAT) 495 Other permanent adjustments (5,270) (1,045) 9,340 13,870 Effect of IR and CSL on results of operations Breakdown of IR and CSL: Current IR and CSL / continued operations (40,587) (97,724) Current IR and CSL / discontinued operations (4,320) Current IR and CSL Deferred IR and CSL / continued operations (11,288) (63,781) 44,586 Deferred IR and CSL / discontinued operations (1,013) Deferred IR and CSL 43,573 Total IR and CSL on income statement 39 Braskem S.A. Notes to the financial statements at March 31, 2013 All amounts in thousands of reais unless otherwise stated (b) Breakdown of deferred income tax and social contribution Parent company Consolidated Deferred tax - assets Mar/2013 Dec/2012 Mar/2013 Dec/2012 Tax losses (IR) and negative base (CSL) 536,418 444,332 1,203,023 1,099,345 Goodwill amortized 22,027 28,126 25,225 31,432 Exchange variations 103,902 205,725 110,943 215,545 Temporary adjustments 277,812 277,549 360,786 355,810 Business combination 89,769 89,770 244,627 243,517 Pension plan 54,619 49,912 61,007 56,300 Deferred charges - write-off 3,898 5,197 54,538 60,060 Total assets Parent company Consolidated Deferred tax - liabilities Mar/2013 Dec/2012 Mar/2013 Dec/2012 Amortization of goodwill based on future profitability 518,964 510,308 601,038 586,857 Tax depreciation 226,893 208,849 434,267 391,224 Temporary differences 7,862 8,014 337,263 327,500 Business combination 85,201 85,746 614,965 624,817 Write-off negative goodwill of incorporated subsidiaries 1,633 1,781 1,633 1,781 Additional indexation PP&E 150,681 154,188 150,681 154,189 Other 49,947 46,857 56,620 52,254 Total liabilities 1,015,743 (c) Realization of deferred income tax and social contribution In the period ended March 31, 2013, there were no material events or circumstances that indicate any compromise of the realization of these deferred taxes. The information related to income tax and social contribution was presented in the 2012 annual financial statements of the Company, in Note 22. 40 Braskem S.A. Notes to the financial statements at March 31, 2013 All amounts in thousands of reais unless otherwise stated Sundry provisions Consolidated Mar/2013 Dec/2012 Provision for customers bonus 23,261 40,666 Provision for recovery of environmental damages 33,257 32,944 Judicial and administrative provisions 335,256 333,218 Other 8,733 8,847 Total 400,507 415,675 In current liabilities 35,185 52,264 In non-current liabilities 365,322 363,411 Total 400,507 415,675 The composition of provisions for judicial and administrative suits is as follows: Consolidated Mar/2013 Dec/2012 Labor claims 80,268 75,697 Tax claims Income tax and social contribution 30,449 29,980 PIS and COFINS 33,472 32,929 ICMS - interstate purchases 81,002 79,688 ICMS - other 57,912 56,974 Other 44,143 50,744 Societary claims and other 8,010 7,206 335,256 333,218 This table and the information on provisions were presented in the 2012 annual financial statements of the Company, in Note 23. Advances from customers – consolidated current liabilities The main change in this item is related to advances made by clients abroad for the purchase of products in 2013. The information related to advances from customers was presented in the 2012 annual financial statements of the Company, in Note 26. 41 Braskem S.A. Notes to the financial statements at March 31, 2013 All amounts in thousands of reais unless otherwise stated Defined-benefit plans The amounts recognized for defined benefit pension plans are as follows: Consolidated Mar/2013 Dec/2012 Petros Copesul 160,645 147,175 Novamont Braskem America (i) 9,732 10,381 Braskem Alemanha (i) 25,510 26,221 195,887 183,777 (i) With the adoption of CPC 33 (R1) and IAS 19, the actuarial losses previously unrecognized in these two plans, in the amount of R$18,204 (R$11,816 net of income tax) were recognized under "other comprehensive income (loss)" on December 31, 2012. For comparison purposes, the information for December 31, 2011 has not been revised, since the amounts are immaterial. Other accounts payable – consolidated The main variation was the addition to amounts payable to the non-controlling shareholder of Braskem Idesa of R$163,760, due in 2013, arising from loans for the Ethylene XXI Project, which will be reimbursed upon disbursement of funds from the associated Project Finance structure. The information related to other accounts payable was presented in the 2012 annual financial statements of the Company, in Note 27. Contingencies The Company has contingent liabilities related to lawsuits and administrative proceedings arising from the normal course of its business. These contingencies are of a labor and social security, tax, civil and corporate nature and involve risks of losses that are classified by the Company’s management as possible. A provision for the lawsuits for which the risk of loss is classified as probable is recognized and is presented in Note 19 of this Quarterly Information. During the quarter, various lawsuits and proceedings whose chance of loss was deemed as possible were concluded with no impact on the profit or loss for the period, including those whose final ruling was against the Company. In these cases, the lawsuits and proceedings had judicial deposits. The balance of contingencies at March 31, 2013 is as follows: Consolidated Mar/2013 Dec/2012 Tax claims 2,875,017 2,967,799 Other lawsuits 336,292 411,324 Total 3,211,309 3,379,123 The description of the main contingent liabilities of the Company was presented in the 2012 annual financial statements, in Note 28. 42 Braskem S.A. Notes to the financial statements at March 31, 2013 All amounts in thousands of reais unless otherwise stated Financial instruments The information related to financial instruments was presented in the 2012 financial statements of the Company, in Note 20. Non-derivative financial instruments - consolidated Fair value Book value Fair value Note Classification by category hierarchy Mar/2013 Dec/2012 Mar/2013 Dec/2012 Cash and cash equivalents 4 Cash and banks Loans and receivables 308,756 398,142 308,756 398,142 Financial investments in Brazil Held-for-trading Level 2 394,733 393,348 394,733 393,348 Financial investments in Brazil Loans and receivables 1,287,400 899,816 1,287,400 899,816 Financial investments abroad Held-for-trading Level 2 1,011,312 1,596,316 1,011,312 1,596,316 3,002,201 3,287,622 3,002,201 3,287,622 Financial investments 5 FIM Sol investments Held-for-trading Level 2 45,741 50,803 45,741 50,803 Investments in foreign currency Held-for-trading Level 2 4,486 5,256 4,486 5,256 Investments in foreign currency Held-to-maturity 65,078 15,731 65,078 15,731 Shares Held-for-trading Level 1 1,679 3,023 1,679 3,023 FIM Sol investments Loans and receivables 97,809 77,469 97,809 77,469 Investments in national currency Loans and receivables 513 513 Quotas of receivables investment fund Held-to-maturity 31,701 52,559 31,701 52,559 Restricted deposits Held-to-maturity 3,919 1,281 3,919 1,281 250,413 206,635 250,413 206,635 Trade accounts receivable 6 Loans and receivables 2,483,375 2,364,222 2,483,375 2,364,222 Related parties credits 8 Loans and receivables 151,946 141,539 151,946 141,539 Other receivables Disposal of shareholdings Loans and receivables 489,100 652,100 489,100 652,100 Trade payables Other financial liabilities 8,701,681 8,897,597 8,701,681 8,897,597 Borrowings 16 Foreign currency Other financial liabilities 12,745,437 12,166,538 13,297,789 12,920,332 Local currency Other financial liabilities 5,443,978 5,404,617 5,443,978 5,405,688 Other payables 22 Creditors for the acquisitions of shares Other financial liabilities 260,758 256,030 260,758 256,030 Accounts payable to non-controlling Other financial liabilities 424,431 260,649 424,431 260,649 685,189 516,679 685,189 516,679 Fair value hierarchy Level 1 – fair value obtained through prices quoted (without adjustments) in active markets for identical assets or liabilities, such as the stock exchange. Level 2 – fair value obtained from discounted cash flow models, when the instrument is a forward purchase or sale or a swap contract, or valuation models of option contracts, such as the Black-Scholes model, when the derivative has the characteristics of an option. 43 Braskem S.A. Notes to the financial statements at March 31, 2013 All amounts in thousands of reais unless otherwise stated Derivative financial instruments Operation characteristics Fair value Principal exposure Change in Financial Identification hierarchy Derivatives Dec/2012 fair value settlement Mar/2013 Non-hedge accounting transactions Foreign exchange swap Level 24.2.1 (a.i) Level 2 CDI Dolar 286,617 (49,932) 2,043 238,728 Non-deliverable forward ("NDF") - ethanol Level 2 Real Dolar 1,791 52 (1,843) Contract for the future purchase - ethanol Level 1 Fixed price Variable price 2 (2) Exchange swap Level 24.2.1 (a.ii) Level 2 Dolar CDI 4,968 4,584 9,552 Interest rate swaps Level 24.2.1 (a.iii) Level 2 Fixed rate CDI 261 261 293,378 198 248,541 Current liability (derivatives operations) 293,378 248,541 293,378 248,541 Existing operations on March 31, 2013 (a) Non-hedge accounting transactions The regular changes in the fair value of swaps are recorded as financial income or expenses in the same period in which they occur. Braskem recognized a financial income of R$45,035 related to the change in the fair value of these swaps for the period ended March 31, 2013. (a.i) Swaps related to export credit notes (NCE) Interest rate Maturity Fair value Identification Nominal value (hedge) Mar/2013 Dec/2012 Swap NCE I 200,000 5.44% August 2019 70,701 82,812 Swap NCE II 100,000 5.40% August 2019 33,053 39,008 Swap NCE III 100,000 5.37% August 2019 31,448 37,333 Swap NCE IV 100,000 5.50% April 2019 24,068 29,904 Swap NCE V 100,000 5.50% April 2019 24,009 29,250 Swap NCE VI 150,000 5.43% April 2019 30,910 38,585 Swap NCE VII 100,000 4.93% April 2019 24,539 29,725 Total 850,000 238,728 286,617 In current liabilities (derivatives operations) 238,728 286,617 Total 238,728 286,617 The purpose of these swap operations is to offset the interest rate risk arising from the borrowings mentioned in Note 16. 44 Braskem S.A. Notes to the financial statements at March 31, 2013 All amounts in thousands of reais unless otherwise stated (a.ii) Currency swap Interest rate Maturity Fair value Identification Nominal value (hedge) Mar/2013 Dec/2012 Swap ACC 35,000 99.85% CDI November 2013 4,017 2,180 Swap ACC 50,000 99.75% CDI November 2013 5,535 2,788 Total 85,000 9,552 4,968 In current liabilities (derivatives operations) 9,552 4,968 Total 9,552 4,968 (a.iii) Interest rate swap linked to NCE Interest rate Maturity Valor justo Identification Nominal value (hedge) Mar/2013 Dec/2012 Swap NCE I 101,053 90.65% CDI February 2016 (224) Swap NCE II 50,451 88.20% CDI February 2016 (381) Swap NCE III 100,672 92.64% CDI February 2016 303 Swap NCE IV 50,376 92.70% CDI February 2016 172 Swap NCE V 100,643 91.92% CDI February 2016 206 Swap NCE VI 50,225 92.25% CDI March 2016 162 Swap NCE VII 17,500 91.10% CDI March 2016 23 Total 470,920 261 In current liabilities (derivatives operations) 261 Total 261 The objective of swap transactions is to reduce cash flow volatility by causing the fluctuation in interest on debt to match the return on cash in Brazilian real. (b.1) Estimated maximum loss The amount at risk of the derivatives held by Braskem on March 31, 2013, which is defined as the highest loss that could result in one month and in 95% of the cases under normal market conditions, was estimated by the Company at US$14,259 for the NCE swaps, R$2,450 for currency swaps, and US$114,259 for fixed rate / CDI swaps. 45 Braskem S.A. Notes to the financial statements at March 31, 2013 All amounts in thousands of reais unless otherwise stated Credit quality of financial assets (a) Trade accounts receivable Only a few of the Company's customers have risk ratings assigned by credit rating agencies. For this reason, the Company developed its own credit rating system for all accounts receivable from domestic customers and for part of the accounts receivable from foreign customers. The Company does not apply this rating to all of its foreign customers because most accounts receivable from them are covered by an insurance policy or letters of credit issued by banks. On March 31, 2013, the credit ratings were as follows: Percentage 1 Minimum risk 16.69% 2 Low risk 26.33% 3 Moderate risk 27.84% 4 High risk 27.53% 5 Very high risk (i) 1.61% (i) Most customers in this group are inactive and the respective accounts are in the process of collection actions in the courts. Customers in this group that are still active buy from Braskem and pay in advance. Delinquency indicators for the periods ended: Domestic Market (LTM) Export Market (LTM) March 31, 2013 0.79% 0.27% December 31, 2012 0.28% 0.37% December 31, 2011 0.18% 0.43% LTM – last 12 months 46 Braskem S.A. Notes to the financial statements at March 31, 2013 All amounts in thousands of reais unless otherwise stated (b) Other financial assets In order to determine the credit ratings of counterparties in financial assets classified as cash and cash equivalents, held-for-trading, held-to-maturity and loans and receivables, the Company uses the following credit rating agencies: Standard & Poor’s, Moody’s and Fitch Ratings. Mar/2013 Dec/2012 Financial assets with risk assessment AAA 2,533,114 2,484,788 AA+ 122,164 190,660 AA 1 5 AA- 319,952 449,555 A+ 78,671 120,123 A 20,336 19 A- 125,223 80,231 3,199,461 3,325,381 Financial assets without risk assessment Quotas of investment funds in credit rights (i) 31,701 103,359 Sundry funds (ii) 4,486 60,356 Restricted deposits (iii) 3,919 1,281 Other financial assets with no risk assessment 13,047 3,880 53,153 168,876 Total 3,252,614 3,494,257 (i) Financial assets with no internal or external ratings and approved by the Management of the Company. (ii) Investment funds with no assessment of internal or external risk, whose portfolio is composed of assets from major financial institutions and that comply with Braskem’s financial policy. (iii) Risk-free financial assets Braskem’s financial policy determines “A-” as the minimum rating for financial investments. Sensitivity analysis Financial instruments, including derivatives, may be subject to changes in their fair value as a result of the variation in commodity prices, foreign exchange rates, interest rates, shares and share indexes, price indexes and other variables. The sensitivity of the derivative and non-derivative financial instruments to these variables are presented below: (a) Selection of risks On March 31, 2013, the main risks that can affect the value of the Company’s financial instruments are: · Brazilian real/U.S. dollar exchange rate; · LIBOR floating interest rate; · CDI interest rate; and · TJLP interest rate. 47 Braskem S.A. Notes to the financial statements at March 31, 2013 All amounts in thousands of reais unless otherwise stated For the purposes of the risk sensitivity analysis, the Company presents the exposures to currencies as if they were independent, that is, without reflecting in the exposure to a foreign exchange rate the risks of the variation in other foreign exchange rates that could be directly influenced by it. (b) Selection of scenarios In accordance with CVM Instruction No. 475/08, the Company included three scenarios in the sensitivity analysis, with one that is probable and two that represent adverse effects to the Company. In the preparation of the adverse scenarios, only the impact of the variables on the financial instruments, including derivatives, and on the items covered by hedge transactions, was considered. The overall impacts on the Company’s operations, such as those arising from the revaluation of inventories and revenue and future costs, were not considered. Since the Company manages its exposure to foreign exchange rate risk on a net basis, adverse effects from depreciation in the Brazilian real in relation to the U.S. dollar can be offset by opposing effects on Braskem’s operating results. (b.1) Probable scenario The Market Readout published by the Central Bank of Brazil on March 29, 2013 was used to create the probable scenario for the U.S. dollar/Brazilian real exchange rate and the CDI interest rate, using the reference date of December 31, 2013. The Market Readout presents a consensus of market expectations based on a survey of the forecasts made by various financial and non-financial institutions. The Market Readout does not publish forecasts for the interest rates LIBOR and TJLP. Therefore, the Company considered the expectations for the CDI interest rate for determining the probable scenario for those rates, given their correspondence. The probable scenario for the TJLP is an increase of 0.5% from the current rate of 5%, in line with the size of the government’s most recent decisions to increase or decrease the rate, and accompanying the forecast for the cumulative increase in the CDI rate by end-2013 of 1.25%. (b.2) Possible and extreme adverse scenarios For the Brazilian real/U.S. dollar exchange rate, a positive change of 25% was considered for the possible adverse scenario and of 50% for the extreme scenario based on the exchange rate on March 31, 2013. For the CDI interest rate, a positive change of 25% was considered for the possible adverse scenario and of 50% for the extreme scenario based on the interest rate on March 31, 2013. For the LIBOR interest rate, a positive change of 25% was considered for the possible adverse scenario and of 50% for the extreme scenario based on the LIBOR rate on March 31, 2013. For the TJLP interest rate, an increase of 1% was considered for the possible adverse scenario and of 1.5% for the extreme scenario based on its rate on March 31, 2013, in accordance with the upward or downward adjustments made by the government in the rate, in this order of scale. The sensitivity values in the table (c) below are the changes in the value of the financial instruments in each scenario, except for tables (d), (e) and (f), which show the changes in future cash flows. 48 Braskem S.A. Notes to the financial statements at March 31, 2013 All amounts in thousands of reais unless otherwise stated (c) Sensitivity to the Brazilian real/U.S. dollar exchange rate The sensitivity of each financial instrument, including derivatives and items covered by them, to the variation in the Brazilian real/US dollar exchange rate is presented in the table below: Possible adverse Extreme adverse Instrument Probable (25%) (50%) Bonds and MTN 52,501 (1,915,318) (3,830,635) Working capital / structured operations 15,608 (569,409) (1,138,817) Raw material financing 15 (549) (1,097) Export prepayments 3,487 (127,226) (254,452) Financial investments abroad (8,396) 306,298 612,596 Swaps 8,026 (287,786) (572,047) (d) Sensitivity of future cash flows to the LIBOR floating interest rate The sensitivity of future interest income and expenses of each financial instrument, including derivatives and items covered by them, is presented in the table below. The figures represent the impact on financial income (expenses), taking into consideration the average term of the respective instrument. Possible adverse Extreme adverse Instrument Probable (25%) (50%) Working capital / structured operations (566) (1,664) (3,328) Export prepayments (314) (924) (1,849) (e) Sensitivity of future cash flows to the CDI interest rate The sensitivity of each financial instrument, including derivatives and items covered by them, to the variation in CDI interest rate is presented in the table below: Possible adverse Extreme adverse Instrument Probable (25%) (50%) Export credit notes (4,807) (6,977) (13,994) Agricultural credit note (10,126) (14,693) (29,455) Working capital / other 15,635 22,655 45,535 (f) Sensitivity of future cash flows to the TJLP interest rate The sensitivity of each financial instrument, including derivatives and items covered by them, to the variation in TJLP interest rate is presented in the table below: Probable Possible adverse Extreme adverse Instrumento 5.5% 6.0% 6.5% BNDES (8,013) (15,959) (23,840) FINEP (68) (136) (202) Other governamental agents (15) (31) (3,965) 49 Braskem S.A. Notes to the financial statements at March 31, 2013 All amounts in thousands of reais unless otherwise stated Shareholders’ Equity The information related to the Company’s shareholders’ equity was presented in its 2012 annual financial statements, in Note 29. (a) Capital On March 31, 2013, the Company's subscribed and paid up capital stock amounted to R$8,043,222 and comprised 797,265,348 shares with no par value divided into 451,668,652 common shares, 345,002,878 class A preferred shares, and 593,818 class B preferred shares, distributed as follows: Preferred Preferred Commom shares shares shares % class A % class B % Total % OSP e Odebrecht 226,334,623 50.11% 79,182,498 22.95% 305,517,121 38.32% Petrobras 212,426,951 47.03% 75,792,589 21.97% 288,219,540 36.15% BNDESPAR 44,069,052 12.77% 44,069,052 5.53% ADR (i) 34,199,944 9.91% 34,199,944 4.29% Other 12,907,078 2.86% 110,604,037 32.06% 593,818 100.00% 124,104,933 15.57% Total 451,668,652 100.00% 343,848,120 99.67% 593,818 100.00% 796,110,590 99.86% Braskem shares owned by subsidiary of Braskem Petroquímica (ii) 1,154,758 0.33% 1,154,758 0.14% Total 451,668,652 100.00% 345,002,878 100.00% 593,818 100.00% 797,265,348 100.00% (b) Ongoing share repurchase programs (b.1) 4 th Share repurchase program On August 13, 2012, Braskem’s Board of Directors approved a program for the repurchase of shares effective for the period between August 29, 2012 and August 28, 2013, through which the Company may acquire up to 13,376,161 class A preferred shares at market price. The shares may be acquired by the Company or by financial institutions hired for such purpose. Upon the expiration of the program, Braskem will have to acquire from financial institutions, at market value, the shares acquired by the latter. The private transaction was approved by the CVM. No shares were purchased under this program in the quarter. 50 Braskem S.A. Notes to the financial statements at March 31, 2013 All amounts in thousands of reais unless otherwise stated (c) Other comprehensive income - shareholders' equity Parent Company and Consolidated Additional Deemed Defined Foreign indexation of cost of benefit Fair value currency Gain (loss) PP&E jointly-controlled plan actuarial of cash flow translation on interest price-level subsidiary loss derivatives adjustment in subsidiary Note (i) (i) (ii) (iii) (iv) (v) Total As of December 31, 2011 326,541 21,159 3,106 315,586 Additional indexation Realization by depreciation or writte-off assets (10,317) (10,317) Income tax and social contribution on realization 3,508 3,508 Deemed cost of jointly-controlled subsidiary Realization by depreciation or writte-off assets (348) (348) Income tax and social contribution on realization 118 118 Cash flow derivativess 24.2.2 Change in fair value (359) (359) Transfer to result 15,972 15,972 Tax on fair value gains (5,309) (5,309) Gain on interest in subsidiary 1,018 1,018 Foreign currency translation adjustment (55,631) (55,631) As of March 31, 2012 319,732 20,929 4,124 264,238 As of December 31, 2012 299,305 20,207 37,158 337,411 Additional indexation Realization by depreciation or writte-off assets (10,317) (10,317) Income tax and social contribution on realization 3,508 3,508 Deemed cost of jointly-controlled subsidiary Realization by depreciation or writte-off assets (367) (367) Income tax and social contribution on realization 125 125 Gain on interest in subsidiary (1,980) (1,980) Foreign currency translation adjustment (6,821) (6,821) As of March 31, 2013 292,496 19,965 30,337 321,559 (i) Realization under retained earnings (accumulated losses) as the asset is depreciated or written-off (CPC 26(R1)); (ii) Realization under retained earnings (accumulated losses) upon extinction of the plan (CPC 33 (R1); (iii) Realization under profit or loss upon maturity, prepayment or loss of efficacy for hedge accounting (CPC 38); (iv) Realization under profit or loss upon write-off of subsidiary abroad (CPC 02 (R2)); and (v) Realization under profit or loss upon divestment or transfer of control of subsidiary (CPC 36 (R3)). 51 Braskem S.A. Notes to the financial statements at March 31, 2013 All amounts in thousands of reais unless otherwise stated Earnings per share The table below shows the reconciliation of profit or loss for the period adjusted for the amounts used to calculate basic and diluted earnings per share. Mar/2013 Mar/2012 Basic Diluted Basic Diluted Revised Revised Profit for the period attributed to Company's shareholders of continued operations 209,912 209,912 143,458 143,458 Distribution of dividends attributable to priority: Preferred shares class "A" 208,437 208,515 143,212 143,335 Preferred share class "A" potentially convertible 180 123 (the ratio of 2 shares class "B" for each share class "A") Preferred shares class "B" 360 246 208,797 208,695 143,458 143,458 Distribution of 6% ??of unit value of common shares 1,115 1,217 Reconciliation of income available for distribution, by class (numerator): Common shares 1,115 1,217 Preferred shares class "A" 208,437 208,515 143,212 143,335 Preferred share class "A" potentially convertible 180 123 (the ratio of 2 shares class "B" for each share class "A") 209,552 209,912 143,212 143,458 Weighted average number of shares, by class (denominator): Common shares 451,668,652 451,668,652 451,668,652 451,668,652 Preferred shares class "A" (i) 343,848,120 343,848,120 345,300,320 345,300,320 Preferred share class "A" potentially convertible (the ratio of 2 shares class "B" for each share class "A") 296,909 296,909 795,516,772 795,813,681 796,968,972 797,265,881 Earnings per share (in R$) Common shares 0.0025 0.0027 Preferred shares class "A" 0.6062 0.6064 0.4439 0.4443 The information related to the earnings per share of the Company was presented in its 2012 annual financial statements, in Note 30. 52 Braskem S.A. Notes to the financial statements at March 31, 2013 All amounts in thousands of reais unless otherwise stated Net sales revenues Parent Company Consolidated Mar/2013 Mar/2012 Mar/2013 Mar/2012 Revised Sales revenue Domestic market 5,196,361 4,298,027 7,202,033 5,995,938 Foreign market 1,492,345 1,323,734 3,835,718 3,612,742 6,688,706 5,621,761 11,037,751 9,608,680 Sales deductions Taxes (1,097,792) (981,697) (1,630,739) (1,460,657) Sales returns and other (82,131) (65,370) (111,261) (76,350) (1,179,923) (1,047,067) (1,742,000) (1,537,007) Net sales revenue 5,508,783 4,574,694 9,295,751 8,071,673 This table was presented in the 2012 annual financial statements of the Company, in Note 31. Tax incentives Consolidated Mar/2013 Mar/2012 State of Alagoas Integrated Development Program - PRODESIN (i) 11,971 32,780 REINTEGRA program (ii) 52,448 48,172 64,419 80,952 (i) Recorded in the account "net sales revenue" (Note 27). (ii) Recorded in the account "cost of products sold". This table was presented in the 2012 annual financial statements of the Company, in Note 32. 53 Braskem S.A. Notes to the financial statements at March 31, 2013 All amounts in thousands of reais unless otherwise stated Financial results Parent Company Consolidated Mar/2013 Mar/2012 Mar/2013 Mar/2012 Revised Financial income Interest income 32,324 47,435 34,387 60,480 Monetary variations 2,301 10,315 2,469 11,848 Exchange rate variations (6,126) (44,989) 42,504 11,424 Other 16,815 169 43,504 1,889 45,314 12,930 122,864 85,641 Financial expenses Interest expenses (224,203) (219,306) (236,505) (246,707) Monetary variations (72,772) (67,165) (73,159) (79,266) Exchange rate variations 256,902 286,268 284,770 249,903 Inflation adjustments on fiscal debts (39,720) (24,940) (46,493) Tax expenses on finacial operations (6,980) (2,940) (7,591) Discounts granted (3,884) (5,517) (14,315) (10,718) Loans transaction costs - amortization (81) (983) (2,113) (4,136) Adjustment to present value - appropriation (2,488) (137,162) (9,352) Other (12,800) (13,686) (23,686) (38,391) Total Parent Company Consolidated Mar/2013 Mar/2012 Mar/2013 Mar/2012 Revised Interest income Held for sale 1,098 1,151 1,098 13,509 Loans and receivables 20,935 38,890 22,453 35,753 Held-to-maturity 2,892 4,549 2,918 4,549 24,925 44,590 26,469 53,811 Other assets not classifiable 7,399 2,845 7,918 6,669 Total 32,324 47,435 34,387 60,480 This table was presented in the 2012 annual financial statements of the Company, in Note 34. 54 Braskem S.A. Notes to the financial statements at March 31, 2013 All amounts in thousands of reais unless otherwise stated Expenses by nature Parent Company Consolidated Mar/2013 Mar/2012 Mar/2013 Mar/2012 Revised Classification by nature: Raw materials other inputs (4,195,776) (3,456,705) (7,053,747) (6,307,086) Personnel expenses (270,635) (238,995) (435,917) (414,847) Outsourced services (203,029) (135,655) (369,557) (373,073) Tax expenses (1,067) (7,125) (1,743) (13,235) Depreciation, amortization and depletion (300,228) (270,906) (476,979) (438,255) Freights (231,531) (204,748) (359,305) (294,758) Other expenses (88,662) (143,899) (126,369) (117,915) Total Classification by function: Cost of products sold (4,969,651) (4,146,710) (8,315,675) (7,482,025) Selling (48,497) (49,384) (99,555) (90,951) Distribution (100,077) (90,322) (146,817) (129,998) General and administrative (154,188) (153,457) (237,006) (231,749) Research and development (18,515) (18,160) (24,564) (24,446) Total This table was presented in the 2012 annual financial statements of the Company, in Note 35. 55 Braskem S.A. Notes to the financial statements at March 31, 2013 All amounts in thousands of reais unless otherwise stated Segment information Mar/2013 Reporting segments Total Braskem Basic USA and reportable Other Corporate consolidated Braskem petrochemicals Polyolefins Vinyls Europe segments segments (i) unit before adjustments Eliminations consolidated Net sales revenue 5,983,719 3,858,051 644,473 1,606,045 12,092,288 22,026 12,114,314 (2,818,563) 9,295,751 Cost of products sold (5,555,933) (3,409,385) (593,508) (1,511,245) (11,070,071) (24,661) (11,094,732) 2,779,057 (8,315,675) Gross profit 427,786 448,666 50,965 94,800 1,022,217 (2,635) 1,019,582 (39,506) 980,076 Operating expenses Selling, general and distribution expenses (204,950) (40,418) (61,740) (429,242) (11,423) (67,277) (507,942) (507,942) Results from equity investments (24,564) (24,564) 19,842 (4,722) Other operating income (expenses), net (423) 6,664 1,054 (14,151) (2,432) (12,472) (29,055) (29,055) (143,580) (205,373) (33,754) (60,686) (443,393) (13,855) (104,313) (561,561) 19,842 (541,719) Operating profit (loss) 284,206 243,293 17,211 34,114 578,824 (16,490) (104,313) 458,021 (19,664) 438,357 Mar/2012 Reporting segments Total Braskem Basic USA and reportable Other Corporate consolidated Braskem petrochemicals Polyolefins Vinyls Europe segments segments (i) unit before adjustments Eliminations consolidated Revised Net sales revenue 5,651,669 3,267,496 449,717 1,301,498 10,670,380 26,956 10,697,336 (2,625,663) 8,071,673 Cost of products sold (5,288,362) (3,113,907) (444,660) (1,212,391) (10,059,320) (22,489) (10,081,809) 2,599,784 (7,482,025) Gross profit 363,307 153,589 5,057 89,107 611,060 4,467 615,527 (25,879) 589,648 Operating expenses Selling, general and distribution expenses (222,680) (30,195) (48,748) (410,836) (15,150) (51,158) (477,144) (477,144) Results from equity investments (2,099) (2,099) (2,099) Other operating income (expenses), net 25 (256) (126) (3,804) 872 194,872 191,940 191,940 (112,660) (222,655) (30,451) (48,874) (414,640) (14,278) 141,615 (287,303) (287,303) Operating profit (loss) 250,647 (69,066) (25,394) 40,233 196,420 (9,811) 141,615 328,224 (25,879) 302,345 The segment “United States and Europe” was presented in December 2012 as “International Business”. The information related to the presentation of information by segment was presented in the 2012 annual financial statements, in Note 36. 56 Braskem S.A. Notes to the financial statements at March 31, 2013 All amounts in thousands of reais unless otherwise stated Other operating income (expenses), net In the period ended March 31, 2013, no material operations were classified under this item. In the first quarter of 2012, the main amount comprising this item is the contractual compensation under the agreement between Sunoco and Braskem America, in the amount of R$235,962. The information related to the Company’s other net operating income (expenses) was presented in the 2012 annual financial statements, in Note 33. 57 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: May 9, 2013 BRASKEM S.A. By: /s/ Marcela Aparecida Drehmer Andrade Name: Marcela Aparecida Drehmer Andrade Title: Chief Financial Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates offuture economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
